Exhibit 10.20

 

PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------

 

Agreement Date:

December 15, 2008

 

 

Scheduled Closing Date:

December 31, 2008

 

 

Seller:

Golden Oval Eggs, LLC

 

 

Seller:

GOECA, LP

 

 

Seller:

GOEMCA, Inc.

 

 

Seller:

Midwest Investors of Iowa, Cooperative

 

 

Purchaser:

Rembrandt Enterprises, Inc.

 

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

1

 

 

PURCHASE AND SALE AGREEMENT

1

 

 

ARTICLE 1.

BASIC TRANSACTION

1

 

 

 

Section 1.1.

SALE AND PURCHASE OF ASSETS

1

 

 

 

Section 1.2.

EXCLUDED ASSETS

3

 

 

 

Section 1.3.

LIMITATION ON LIABILITIES AND OBLIGATIONS ASSUMED

4

 

 

 

Section 1.4.

SALES, USE, AND DEED TAXES

4

 

 

 

ARTICLE 2.

PURCHASE PRICE AND PAYMENT

4

 

 

 

Section 2.1.

PURCHASE PRICE

4

 

 

 

Section 2.2.

POST CLOSING ADJUSTMENT TO PURCHASE PRICE - WORKING CAPITAL ADJUSTMENT

6

 

 

 

Section 2.3.

PRORATION OF TAXES

9

 

 

 

Section 2.4.

ALLOCATION OF PURCHASE PRICE

9

 

 

 

ARTICLE 3.

CONDUCT AND TRANSACTION OF BUSINESS PRIOR TO CLOSING

9

 

 

 

Section 3.1.

ACCESS TO INFORMATION

9

 

 

 

Section 3.2.

RESTRICTIONS IN OPERATION OF THE BUSINESS

9

 

 

 

Section 3.3.

NO SOLICITATION OF OTHER OFFERS

10

 

 

 

Section 3.4.

TITLE EVIDENCE

12

 

 

 

Section 3.5.

HART-SCOTT-RODINO ACT FILINGS

12

 

 

 

Section 3.6.

NOTIFICATION OF CERTAIN MATTERS

13

 

 

 

Section 3.7.

RISK OF LOSS

13

 

 

 

Section 3.8.

PUBLIC STATEMENTS

13

 

 

 

Section 3.9.

GOE AND MIDWEST MEMBER APPROVAL

13

 

 

 

Section 3.10.

DISCLOSURE SCHEDULES; NOTICE OF DEVELOPMENTS

14

 

 

 

ARTICLE 4.

CLOSING

14

 

 

 

Section 4.1.

CLOSING

14

 

 

 

Section 4.2.

DOCUMENTS TO BE DELIVERED BY SELLER

15

 

 

 

Section 4.3.

DOCUMENTS TO BE DELIVERED BY PURCHASER

17

 

 

 

ARTICLE 5.

CONDITIONS OF CLOSING; ABANDONMENT OF TRANSACTION

17

 

 

 

Section 5.1.

CONDITIONS TO OBLIGATION OF PURCHASER TO PROCEED ON THE CLOSING

17

 

 

 

Section 5.2.

CONDITIONS TO OBLIGATIONS OF SELLER TO PROCEED ON THE CLOSING

20

 

i

--------------------------------------------------------------------------------


 

Section 5.3.

TERMINATION OF AGREEMENT

21

 

 

 

Section 5.4.

CONSEQUENCES OF TERMINATION

22

 

 

 

Section 5.5.

REMEDY UPON TERMINATION

22

 

 

 

ARTICLE 6.

POST-CLOSING OBLIGATIONS

24

 

 

 

Section 6.1.

FURTHER DOCUMENTS AND ASSURANCES

24

 

 

 

Section 6.2.

COLLECTION OF RECEIVABLES

24

 

 

 

Section 6.3.

ACCESS TO INFORMATION

24

 

 

 

Section 6.4.

SELLER’S EMPLOYEES

25

 

 

 

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

25

 

 

 

Section 7.1.

REPRESENTATIONS AND WARRANTIES OF SELLER

25

 

 

 

Section 7.2.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

40

 

 

 

ARTICLE 8.

RESTRICTIVE COVENANTS

41

 

 

 

Section 8.1.

NON-COMPETITION

41

 

 

 

Section 8.2.

NON-DISCLOSURE

41

 

 

 

Section 8.3.

NO USE OF NAME

41

 

 

 

Section 8.4.

INJUNCTIVE RELIEF

42

 

 

 

ARTICLE 9.

SURVIVAL

42

 

 

 

Section 9.1.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

42

 

 

 

ARTICLE 10.

GENERAL

42

 

 

 

Section 10.1.

ENTIRE AGREEMENT

42

 

 

 

Section 10.2.

APPLICABLE LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION

42

 

 

 

Section 10.3.

SCHEDULES AND EXHIBITS

43

 

 

 

Section 10.4.

EXECUTION IN COUNTERPARTS

43

 

 

 

Section 10.5.

HEADINGS

43

 

 

 

Section 10.6.

PRONOUNS

43

 

 

 

Section 10.7.

PLURALS

43

 

 

 

Section 10.8.

BINDING EFFECT AND BENEFIT

43

 

 

 

Section 10.9.

SUCCESSORS AND ASSIGNS

43

 

 

 

Section 10.10.

NO THIRD PARTY RIGHTS

43

 

 

 

Section 10.11.

NOTICES

43

 

 

 

Section 10.12

DEFINITIONS

44

 

 

 

Section 10.13.

SEVERABILITY

48

 

ii

--------------------------------------------------------------------------------


 

Section 10.14.

EXPENSES

48

 

 

 

Section 10.15.

PUBLICITY

49

 

 

 

Section 10.16.

WAIVER

49

 

 

 

Section 10.17.

Construction; INTERPRETATION

49

 

 

 

Section 10.18.

DISCLOSURE SCHEDULES

49

 

 

 

Section 10.19.

SPECIFIC PERFORMANCE

49

 

 

 

Section 10.20.

ATTORNEY FEES

49

 

 

 

Section 10.21.

CONSENTS

50

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (the “Agreement”) is made this 15th day of
December, 2008, by and among GOLDEN OVAL EGGS, LLC, a Delaware limited liability
company (“GOE”), MIDWEST INVESTORS OF IOWA, COOPERATIVE, a cooperative
association organized under Chapter 501 of the Iowa Code (“Midwest”), GOEMCA,
INC., a Delaware Corporation (“GOEMCA”), GOECA, LP, a Delaware limited
partnership (“GOECA,” and, together with GOE, GOEMCA and Midwest, collectively,
the “Seller” or individually, a “Seller Party”), and REMBRANDT ENTERPRISES,
INC., an Iowa Subchapter S corporation (“Purchaser”).   Unless otherwise defined
in this Agreement, capitalized terms are defined in SECTION 10.12.

 

RECITALS:

 

A.                                  Seller is engaged in the business of
producing, processing and distributing value added egg products, including,
without limitation, liquid whole egg, liquid egg white, and liquid egg yolk, as
well as other further processed, value added egg products (the “Business”);

 

B.                                    The Seller occupies or utilizes facilities
located at (i) 1800 Park Avenue East, Renville, MN  56284, (ii) 15650 35th Ave.
N., Suite 110, Plymouth, MN  55446, (iii) 13780 450th Street, Thompson, Iowa
50478, (iv) 496 Industrial Park Road, Abbeville, AL 36310, (v) 1597 S.
Washington, Millersburg, OH  44654, 1811 Mountain Ave, Norco, CA  92860,
(vi) 4755 East 49th, Los Angeles, CA  90058 and (vii) 409 N. Wood, Neosho, MO 
64850 (collectively, the “Business Premises”);

 

C.                                    Midwest owns the real estate located in
Thompson, Iowa used by GOE in the Business; and

 

D.                                   Purchaser is desirous of purchasing from
Seller, as a going concern business, and the Seller is desirous of selling to
Purchaser, substantially all of the assets of Seller, all upon, and subject to,
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the recitals and the mutual undertakings,
representations, warranties, covenants, and agreements contained in this
Agreement, the Parties agree as follows:

 

ARTICLE 1.                             BASIC TRANSACTION.

 

Section 1.1.                                SALE AND PURCHASE OF ASSETS.

 

Subject to the terms and conditions in this Agreement, Seller agrees on the
Closing (as defined in SECTION 4.1(a)) to assign, sell, transfer, convey, and
deliver to Purchaser, and Purchaser agrees on the Closing to purchase and accept
from Seller, all of the assets and personal property of Seller (excepting only
the assets specifically identified as “Excluded Assets”) related to or used in
the operation of the Business, wherever the same may be located (collectively
referred to as the “Purchased Assets”), including, without limitation, the
following:

 

(a)                                 Land.  The parcels of land described in
EXHIBIT 1.1(a) attached to this Agreement (the “Land”), together with all
rights, easements and interests appurtenant to the

 

1

--------------------------------------------------------------------------------


 

Land, including, but not limited to, any water or mineral rights owned by or
leased to Seller.

 

(b)                                Improvements.  All improvements located on
the Land, including, but not limited to, all buildings, as well as all other
structures, systems, and utilities associated with, and utilized by Seller in
the ownership and operation of the Business (all improvements are collectively
referred to as the “Improvements”).

 

(c)                                 Fixed Assets.  All fixed assets, including
all machinery and equipment, furniture, tools, motor vehicles, loaders,
maintenance equipment, signage, office furniture, fixtures and equipment,
computer workstations and other office equipment, servers, laptops, copiers,
scanners, printers, telephone equipment, computer hardware, telephone equipment,
and leasehold improvements together with all spare parts, accessories and
tooling and specifically including those items set forth on the fixed asset
register, a copy of which is attached hereto as EXHIBIT 1.1(c) (all fixed assets
are collectively referred to as the “Fixed Assets”);

 

(d)                                Intangible Property.  All intangible personal
property, including all business records, Customer and Prospect Information, all
computer programs and software including back-up copies and documentation
therefore, and specifically, without limitation, those items set forth on
EXHIBIT 1.1(d), sales orders in process, customer lists, customer sales history,
and all related records (including contact information), vendor lists and item
numbers, logos, telephone numbers, letterhead, customer contracts for future
business, client license agreements, artwork (whether created for customers or
for advertising purposes and in whatever form maintained), marketing materials,
catalogs, samples, sales materials, sales literature, displays, advertising
pieces, and goodwill, as well as any and all product formulation, bills of
material and processing specifications (including, without limitation, customer
specifications), (“Intangible Property”);

 

(e)                                 Receivables.  Accounts and Notes Receivable
from any source whatsoever arising (“Receivables”);

 

(f)                                   Intellectual Property.  All Intellectual
Property Rights (the “Intellectual Property”) including those items set forth in
EXHIBIT 1.1(f);

 

(g)                                Trade Rights.  All distributor, supplier and
marketing industry memberships, registrations, rights and privileges and any
documentary evidence thereof (“Trade Rights”);

 

(h)                                Licenses and Permits.  All permits, licensing
approvals, and notifications, governmental or otherwise, relating to the
Business, including those items set forth on EXHIBIT 1.1(h) (“Licenses and
Permits”);

 

(i)                                    Franchises.  All distributor and
franchise contract rights related to the Business, including those identified on
EXHIBIT 1.1(i) (“Franchises”);

 

2

--------------------------------------------------------------------------------


 

(j)                                    Contracts.  All rights arising under
contracts (whether written or oral) related to and/or arising out of the
operation of the Business (the “Contracts”) as well as any claims (including any
insurance claims and warranty claims), causes of action, credits, guarantees,
mortgages, pledges, and covenants against completion in favor of Seller or under
which Seller is the beneficiary, including those matters identified on EXHIBIT
1.1(j) attached to this Agreement (collectively, “Contract Rights”);

 

(k)                                 Advertising Materials.  All advertising and
marketing materials, sales literature, sales aids, trade show displays, customer
displays, advertising pieces, catalogs and samples on hand and in possession of
customers and negatives, film and production materials for any of the foregoing
(“Advertising Materials”);

 

(l)                                    Prepaid Assets, Deposits and Patronage
Dividends.  All prepaid assets and deposits, including, but not limited to,
deposits for advertising, leases, equipment, leases, utilities and bids, trade
show deposits, and prepaid license fees, royalties, subscriptions, dues,
interest, insurance premiums, cash surrender value of insurance policies and
maintenance agreements, feed, grain and ingredient deposits, pullet deposits
(collectively, “Prepaid Assets”), as well as all right, title and interest in
and to patronage dividends with Farm Credit and Co-Bank as set forth on EXHIBIT
1.1(l);

 

(m)                              Inventory.  All inventory of finished goods,
work-in-process, raw stock, materials and supplies (“Inventory”), including,
without limitation, inventories of pullets and laying hens, feed, grain, feed
supplements, medications, related nutrition and feed supplements, raw materials,
finished goods, supplies, work in process, semi finished goods, components, and
packaging materials, including, without limitation, those items set forth in the
Inventory Ledger attached hereto as EXHIBIT 1.1(m);

 

(n)                                Shares and Securities.  All shares of capital
stock of any corporation and other securities or rights to acquire any shares or
securities, including, without limitation, interests in AEI and United Mills as
set forth on EXHIBIT 1.1(n) (“Shares and Securities”).

 

(o)                                Miscellaneous Assets.  Any other
miscellaneous assets related to the Business, including all underlying assets
reflected in the May 31, 2008 and August 31, 2008 balance sheets (“Other
Assets”).

 

Section 1.2.                                EXCLUDED ASSETS.

 

Notwithstanding anything to the contrary in this Agreement, Purchaser does not
purchase, and Seller does not sell, any of the following assets (“Excluded
Assets”):

 

(a)                                 Corporate Books and Records.  Seller’s
corporate minute books and unitholder or investor information (provided that
Seller will provide copies to Purchaser upon request by Purchaser for reasonable
business purposes).

 

(b)                                Cash.  Seller’s cash on hand, or on deposit
with any financial institution.

 

3

--------------------------------------------------------------------------------


 

(c)                                 Other Assets.  The items of personal
property specifically listed on EXHIBIT 1.2(c), attached to this Agreement.

 

(d)                                Millersburg Lease and Certain Millersburg
Assets.

 

Any lease agreement related to the Millersburg, Ohio location, and assets
located at Millersburg and used in the operation of the Millersburg facility
which are sold by Seller prior to Closing (subject to Purchaser’s right of first
refusal on two (2) Diamond Breakers used in the operation at the Millersburg
facility).

 

(e)                                 Receivables in Litigation.  The items of
Receivables specifically listed on EXHIBIT 1.2(e).

 

Section 1.3.                                LIMITATION ON LIABILITIES AND
OBLIGATIONS ASSUMED.

 

Except for the Assumed Liabilities, as defined in SECTION 2.1(c)(i), Purchaser
shall not assume any Liability of Seller, or any obligations, or undertakings of
Seller of any kind or nature, whether fixed or contingent, known or unknown,
determined or determinable, due or not yet due.

 

Section 1.4.                                SALES, USE, AND DEED TAXES.

 

Seller and Purchaser shall each be fifty percent (50%) responsible for payment
of any sales and use taxes assessable with respect to the transfer of the
Purchased Assets.  Seller and Purchaser shall each be fifty percent (50%)
responsible for all transfer, or deed taxes assessable with respect to the
transfer of the Land and the Improvements.

 

ARTICLE 2.                             PURCHASE PRICE AND PAYMENT.

 

Section 2.1.                                PURCHASE PRICE.

 

The purchase price for the Purchased Assets, as adjusted by the Closing Working
Capital Adjustment, shall be One Hundred Twenty Three Million Seven Hundred
Fifty Thousand and no/100 Dollars ($123,750,000.00) (the “Cash Purchase Price”)
and the assumption of the Assumed Liabilities (collectively the “Purchase
Price”).  Purchaser shall pay the Purchase Price to Seller as follows:

 

(a)                                 Payment at Closing.  One Hundred Twenty One
Million Two Hundred Fifty Thousand and no/100 Dollars ($121,250,000.00) (the
“Closing Cash Payment”) by wire transfer in immediately available funds at
Closing, as adjusted by:

 

(i)                                    a reduction for the total remaining cost
to complete the Thompson Facility Improvements, as such term is defined in
SECTION 5.1(o), and

 

(ii)                                 a reduction for the total remaining cost to
complete the Safety/Environmental Improvements, as such term is defined in
SECTION 5.1(o);

 

(b)                                Post-Closing Payment.  Two Million Five
Hundred Thousand and no/100 Dollars ($2,500,000.00), plus interest at a 3 Month
Libor rate calculated at Closing, as adjusted after the computation of the
Closing Working Capital Adjustment, payable as provided in SECTION 2.2.

 

4

--------------------------------------------------------------------------------


 

(c)                                 Assumption Agreement.

 

(i)                                    Assumption of the following enumerated
liabilities of Seller (the “Assumed Liabilities”) pursuant to a written
assumption agreement delivered by Purchaser at Closing in the form of EXHIBIT
2.1(c) (the “Assumption Agreement”) :

 

(A)                             The assigned contracts listed on EXHIBIT
2.1(c)(i)(A) (the “Assigned Contracts”);

 

(B)                               Current trade accounts payable to the extent
accrued on the Final Working Capital Statement, as defined in
SECTION 2.2(d)(ii);

 

(C)                               Seller’s obligation to perform work for which
Seller has received payment prior to Closing (e.g. customer deposits) to the
extent accrued on the Final Working Capital Statement;

 

(D)                              Accrued salaries, commissions, wages, and
payroll taxes for the current pay period and accrued PTO/vacation (subject to
the maximum PTO/vacation carryover under Purchaser’s PTO Plan) relating solely
to employees hired by Purchaser on the Closing (the “Hired Employees”), to the
extent accrued on the Final Working Capital Statement;

 

(E)                                Seller’s obligation under the leases for
property, equipment or other assets directly related to the Business which are
expressly set forth on EXHIBIT 2.1(c)(i)(E); and

 

(F)                                Other accrued expenses as set forth on
EXHIBIT 2.1(c)(i)(F) to the extent accrued on the Final Working Capital
Statement.

 

provided, however, that Seller shall continue to pay and perform each of the
Assumed Liabilities to be assumed by Purchaser in accordance with the terms of
such obligations, or, if earlier in the Ordinary Course of Business prior to the
Closing.

 

(ii)                                 Notwithstanding the foregoing, Purchaser
shall not assume and the Assumed Liabilities shall not include:

 

(A)                             Taxes, as defined in SECTION 7.1(f)(i) of this
Agreement, except as specifically provided in SECTION 2.3;

 

(B)                               Obligations, including notes, accrued expenses
or other liability or debt (including, without limitation, director’s fees) of
the Seller or any Related Person of the Seller;

 

(C)                               Any salaries, commissions, wages, related
payroll taxes, and accrued PTO/vacation except as expressly reflected on the
Final

 

5

--------------------------------------------------------------------------------


 

Working Capital Statement, as well as benefits, performance or incentive
bonuses, severance payments and any other amounts due to any employee of Seller,
except as expressly reflected on the Final Working Capital Statement;

 

(D)                              Any capital lease obligations;

 

(E)                                Any interest bearing debt, such as, without
limitation, any credit lines or business loans;

 

(F)                                Any environmental Liability, obligations and
commitments of Seller, including, without limitation, Seller’s non-compliance
with Environmental Health and Safety Requirements, and all costs associated with
the completion of construction of the Thompson wastewater treatment facility, as
well as any Liability or obligation under the related Iowa Consent Agreement;

 

(G)                               Any Liability associated with the
investigation initiated by the Assistant US Attorney for the United States of
America on behalf of the Antitrust Division of the Department of Justice
(“DOJ”), for which GOE obtained a Subpoena to testify before the grand jury
issued out of the Eastern District of Pennsylvania, any Liability associated
with the Civil Investigative Demand issued by the Attorney General of the State
of Florida (“Investigative Demand”), as well as all Liability associated with
civil class action litigation against GOE;

 

(H)                              Any obligations under agreements, whether
written or oral, with employees of Seller or any other Persons that would
provide them cash or other compensation upon consummation of the Contemplated
Transactions, all of which agreements are identified in EXHIBIT 2.1(c)(ii)(h);
and

 

(I)                                   Transactional Costs of Seller, as defined
in SECTION 10.14 of this Agreement, including any Greene Holcomb & Fisher’s fees
for this transaction.

 

Section 2.2. POST CLOSING ADJUSTMENT TO PURCHASE PRICE - WORKING CAPITAL
ADJUSTMENT

 

The Purchase Price shall be increased or decreased by the amount, if any, of the
Closing Working Capital Adjustment.  The “Closing Working Capital Adjustment” is
the amount by which the Working Capital as of the Closing and as set forth on
the Final Working Capital Statement, is greater than or less than Twenty Five
Million Two Hundred Seventy Four Thousand and No/100 Dollars ($25,274,000.00)
(the “Threshold”).  Seller’s calculation of the Threshold working capital, and
the format for calculation thereof, shall be set forth on EXHIBIT 2.2 hereto. 
The adjustment to Purchase Price shall be made after determination of the Final
Working Capital

 

6

--------------------------------------------------------------------------------


 

Statement, as defined in SECTION 2.2(d)(ii), of Seller following Closing and in
accordance with this SECTION 2.2.

 

(a)                                 Working Capital.  “Working Capital,” shall
be defined as the adjusted sum of the net book value of Accounts Receivable,
Inventory, and Prepaid Expenses transferred to Purchaser hereunder, less the net
book value of the Assumed Liabilities, all as set forth in the Final Working
Capital Statement, all as calculated under the method shown in EXHIBIT 2.2.

 

(b)                                Rules for Computation.  The Final Working
Capital Statement shall be prepared in accordance with generally accepted
accounting principles (“GAAP”), consistently applied, using GOE’s past practices
and specifically in accordance with the form and methodology set forth in
EXHIBIT 2.2

 

(c)                                 Projected Working Capital Adjustment.  The
“Projected Working Capital Adjustment” shall be the difference between the
Projected Working Capital and that Threshold, as calculated within twenty (20)
days after the Closing.  Specifically, Purchaser shall, in consultation with Tom
Powell, review the Seller’s Accounts Receivable aging report, Inventory
extension report, and the Accounts Payable aging report, and perform necessary
testing of the sums reflected in such reports to determine an estimate of the
projected working capital as of the Closing (“Projected Working Capital”),
consistent with the methodology for determining the Closing Working Capital
Adjustment.  Purchaser and Seller shall review any Projected Working Capital,
based upon such determination.  In the event that the Parties agree that the
Projected Working Capital exceeds the Threshold, then the amount by which the
Projecting Working Capital exceeds the Threshold shall be paid by Purchaser to
Seller within two (2) Business Days after such determination and agreement (the
amount of such payment hereinafter, the “Projected Working Capital Adjustment”).

 

(d)                                Closing Working Capital Adjustment.  The
determination of the Closing Working Capital Adjustment shall be made as
follows:

 

(i)                                    During the seventy-five (75) day period
following the Closing, or as soon after the Closing as is practicable,
Purchaser, in cooperation with a representative appointed by Seller, will
prepare a draft of a “Working Capital Statement” as of the Closing Date, setting
forth the calculation of working capital transferred to Purchaser hereunder. 
Seller shall notify Purchaser of their acceptance or rejection of the Working
Capital Statement within thirty (30) days of receipt of the Working Capital
Statement.

 

(ii)                                 Seller’s failure to deliver notice of
acceptance or rejection within the 30 day period shall be deemed to constitute
acceptance. Upon acceptance, whether in writing or by passage of time, the
Working Capital Statement shall become final and binding upon the Parties (the
“Final Working Capital Statement”).

 

7

--------------------------------------------------------------------------------


 

(iii)                             In the event a Party rejects the Working
Capital Statement, the Parties shall, within 15 days (or another period as the
Parties may agree) following the notice (the “Resolution Period”), attempt to
resolve their differences, and any resolution by the Parties as to any disputed
amounts shall be final, binding and conclusive on the Parties.

 

(iv)                             If, at the conclusion of the Resolution Period,
there are any amounts remaining in dispute as to the Working Capital Statement,
then all amounts remaining in dispute will be submitted to the accounting firm
of Grant Thornton (the “Neutral Auditor”).  Each Party agrees to execute, if
requested by the Neutral Auditor, a reasonable engagement letter.  All fees and
expenses relating to the work, if any, to be performed by the Neutral Auditor,
will be paid by the Party not prevailing with respect to the calculation in
dispute between Seller and Purchaser as determined by the Neutral Auditor, such
that the prevailing Party is reimbursed for any fees and expenses incurred.  The
Neutral Auditor will act as an arbitrator to determine, based solely on the
provisions of this section and the related exhibits, only those issues still in
dispute and only as to whether the amounts were arrived at in accordance with
this Agreement.  The Neutral Auditor’s determination must be made within 30 days
of its engagement, must be set forth in a written statement delivered to Seller
and the Purchaser and is final, binding and conclusive on the Parties.

 

(v)                                Upon resolution of any dispute, whether by
acceptance, agreement or resolution through the Neutral Auditor, the result
shall be the Final Working Capital Statement.

 

(e)                                 Adjustments.  The Closing Working Capital
Adjustment, if any, to Purchase Price shall be effected within two (2) Business
Days after the determination of the Final Working Capital Statement under
SECTION 2.2(d), with a payment, as applicable, by Seller or Purchaser to the
other Party as follows:

 

(i)                                    If the Closing Working Capital, as
reduced by any Projected Working Capital Adjustment, equals the Threshold, the
entire Post Closing Payment shall be paid to Seller.

 

(ii)                                 If the Closing Working Capital, as reduced
by any Projected Working Capital Adjustment, is less than the Threshold, the
difference between the Closing Working Capital (reduced by any Projected Working
Capital Adjustment) and the Threshold shall be retained by the Purchaser and the
remainder, if any, of the Post Closing Payment shall be paid to Seller (and if
the Post Closing Payment is inadequate to cover the difference, Seller shall pay
to Purchaser any such additional required amount).

 

(iii)                              If the Closing Working Capital, as reduced by
any Projected Working Capital Adjustment, is greater than the Threshold, the
Purchaser shall pay to Seller the Post Closing Payment plus the amount by which
the Closing

 

8

--------------------------------------------------------------------------------


 

Working Capital (as reduced by any Projected Working Capital Adjustment) exceeds
the Threshold.

 

Section 2.3.                                PRORATION OF TAXES

 

All general real estate and ad valorem taxes applicable to the Land and
Improvements shall be prorated payable for 2008 on a calendar year basis,
utilizing actual final tax bills, if available prior to Closing.  If the tax
bills are not available, then such taxes shall be prorated on the basis of the
most currently available tax bills for the Land and Improvements and promptly
re-prorated upon the issuance of final bills, and any amounts due from any party
to the other shall be paid in cash at that time.   All general assessments shall
be prorated as of the Closing, with Seller being responsible for any
installments of general assessments which are due prior to the Closing Date and
Purchaser being responsible for any installments of general assessments which
are due on or after the Closing Date.  All special assessments shall be paid by
Seller prior to the Closing Date.

 

Section 2.4.                                ALLOCATION OF PURCHASE PRICE.

 

The Purchase Price will be allocated on a mutually agreed basis by the Parties
among the Purchased Assets under the residual method as described in
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”) no
later than seventy-five (75) days following the Closing Date (an example of a
calculation in accordance with the foregoing is attached hereto as EXHIBIT
2.4).  Purchaser and Seller further agree to report this transaction for all
purposes, including any Tax reporting, in accordance with the allocation and to
attach the applicable asset acquisition statement to their respective income tax
returns for the taxable year of reporting this transaction.

 

ARTICLE 3.          CONDUCT AND TRANSACTION OF BUSINESS PRIOR TO CLOSING.

 

Section 3.1.                                ACCESS TO INFORMATION.

 

During the period between the date of this Agreement and Closing, Seller shall
give to Purchaser and its attorneys, accountants, or other authorized
representatives, all reasonable access respecting Seller’s property, personnel,
books, contracts, commitments, and records and shall furnish to Purchaser during
such period all information as Purchaser may reasonably request. Purchaser shall
have the right to conduct on site inspections of the Business Premises, with
prior approval of Seller, which shall not be unreasonably withheld.

 

Section 3.2.                                RESTRICTIONS IN OPERATION OF THE
BUSINESS.

 

Seller represents and covenants that:

 

(a)                                 Employee Obligations.  Seller has paid, and
will pay at or before Closing, or thereafter in the Ordinary Course of Business,
all obligations to or on behalf of Seller’s employees, including payroll for all
hours worked through the Closing, all sales commissions for sales made through
the Closing, all unused vacation, sick or other benefit pay, and all health
insurance premium payments or other insurance premium payments, contributions or
obligations, bonuses or additional compensation due to, or on behalf of, its
employees for services performed, or related to employment occurring, prior to
the Closing, except for the Assumed Liability as expressly reflected in the
Final Working Capital Statement.  Whether or not accrued or consistent with
Seller’s policies or past practice, all such

 

9

--------------------------------------------------------------------------------


 

compensation and benefits shall be deemed fully vested upon Closing for purposes
of this section.

 

(b)                                Preservation of the Business.  Seller shall
use their best efforts to preserve their respective business organizations and
assets of the Business and not to impair relationships with customers and others
having business relations with the Business.

 

(c)                                 Operation of the Business.  Seller will,
between the date of this Agreement and the Closing, conduct its business in the
Ordinary Course of Business and will not engage in any practice, or enter into
any contract outside the Ordinary Course of Business.  Without limiting the
generality of the foregoing, and except as expressly provided in this Agreement,
between the date of this Agreement and the Closing, the Seller will not take any
action the effect of which is to materially:

 

(i)                                     transfer or convert any of the Purchased
Assets  directly or indirectly to the benefit of any Seller Party;

 

(ii)                                  redeem, purchase or otherwise acquire its
capital stock; or

 

(iii)                               diminish the Purchased Assets to be
transferred hereunder to the Purchaser.

 

Section 3.3.                                NO SOLICITATION OF OTHER OFFERS.

 

(a)                                 No Other Negotiations.  Other than as
expressly set forth in this Agreement (as, for example, the rights of Seller to
sell Millersburg assets, as provided under SECTION 1.2(d)), no Seller Party will
disclose, negotiate, arrange, agree or conclude any disposal of ownership
interests, or of any material assets, of Seller with any Person other than the
Purchaser without the prior written consent of Purchaser until the Closing or
termination of this Agreement (the “Lock-Out Period”) and, further, that they
shall have, prior to execution of this Agreement, terminated all discussions
which they may have entered into with any persons other than the Purchaser
relating to any such disposal; provided, that this SECTION 3.3(a) shall not
apply to Transactions regarding inventory of products, animals and feed consumed
and sold in the Ordinary Course of Business;

 

(b)                                No Consideration of Other Offers.  For the
duration of the Lock-Out Period, and except for transactions in the Ordinary
Course of Business, no Seller will, except as expressly set forth in this
Agreement, initiate, accept or consider any proposals from any Person other than
the Purchaser for the acquisition of ownership interests in, or of any material
assets of, any Seller Party, and shall not, except as expressly permitted under
this Agreement, take any steps to prejudice the completion of the Contemplated
Transactions.

 

(c)                                 Superior Proposal.  Notwithstanding anything
to the contrary in this Agreement, if:

 

10

--------------------------------------------------------------------------------


 

(i)                                    Seller receives any contact from any
Person to initiate discussions, or consider a proposal related to the
acquisition of ownership interests in or material assets of, any Seller Party
(an “Acquisition Proposal”), Seller shall immediately disclose to Purchaser all
of the material terms and conditions of the Acquisition Proposal and the
identity of the Person making the Acquisition Proposal; and

 

(ii)                                the Board of Managers of GOE determines that
the Acquisition Proposal is a Superior Proposal (after taking into account any
written binding offer by Purchaser to improve the terms of this Agreement in
response to the Acquisition Proposal), then GOE and its representatives may:

 

(iii)                             furnish information with respect to GOE to the
Person making the Acquisition Proposal (and its representatives) pursuant to a
customary confidentiality agreement; and

 

(iv)                             participate in discussions or negotiations with
the Person making the Acquisition Proposal (and its representatives) regarding
the Acquisition Proposal.

 

(d)                                Recommendation of this Agreement.  Except
pursuant to SECTION 3.3(e) below, Seller agrees that no Board nor any committee
shall:

 

(i)                                    (A) withdraw (or modify in a manner
adverse to Purchaser), or propose to withdraw (or modify in a manner adverse to
Purchaser), the recommendation or declaration of advisability by the Board of
Managers or any committee of this Agreement or (B) recommend, adopt or approve,
or propose publicly to recommend, adopt or approve, any Acquisition Proposal; or

 

(ii)                                 approve or recommend, or propose to approve
or recommend, or permit any Seller Party to execute or enter into, any letter of
intent, memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other similar agreement constituting or related to any Acquisition
Proposal (other than a confidentiality agreement pursuant to SECTION 3.3(c).

 

(e)                                 Notwithstanding anything in this Agreement
to the contrary:

 

(i)                                    the Board of Managers of GOE or any
committee of the Board of Managers of GOE may, as required by Law, and to the
extent not in breach of this SECTION 3.3, withdraw or modify its recommendation
of this Agreement (a “Change of Recommendation”), cancel or postpone any meeting
of GOE members, and otherwise communicate with the members of GOE as the Board
of Managers or any committee as necessary; and

 

11

--------------------------------------------------------------------------------


 

(ii)                                 in response to a Superior Proposal that did
not result from a breach of SECTION 3.3, and where the Purchaser is not willing
to agree to move forward with the Contemplated Transaction on improved terms
that render Purchaser’s proposal superior to the Superior Proposal, the Board of
Managers of GOE may recommend that GOE terminate this Agreement pursuant to
SECTION 5.3(f).  Concurrently with or after the termination, Seller may enter
into any letter of intent, memorandum of understanding, agreement in principle,
merger agreement, acquisition agreement, option agreement, joint venture
agreement, partnership agreement or other similar agreement with respect to the
Superior Proposal.

 

(f)                                   Superior Proposal.  “Superior Proposal”
means an Acquisition Proposal on terms and conditions which the Board of
Managers of GOE determines in good faith are (considering such factors as the
Board of Managers determines, in good faith, appropriate, including the
likelihood of completion) are more favorable to GOE than those set forth in this
Agreement.

 

Section 3.4.                                TITLE EVIDENCE.

 

As evidence of title to the Owned Real Property and for information purposes as
to the Leased Real Property (as those terms are defined in SECTION 7.1(j)(ii)),
Seller shall cause to be prepared and delivered to the Purchaser at Seller’s
expense;

 

(a)                                 a commitment or preliminary title report
(“Title Commitment”) for the Real Property (as defined in SECTION 7.1(j)(ii)),
from First American Title Insurance Company;

 

(b)                                copies of all exception documents noted in
such Title Commitments; and

 

(c)                                 copies of surveys in Seller’s possession for
the Owned Real Property and the Leased Real Property;

 

(collectively, “Title Evidence”).

 

EXHIBIT 3.4 sets forth, according to exception number, all issues and concerns
relating to the exceptions listed in the Title Commitments that Purchaser wants
Seller to address prior to Closing.  All exceptions listed in the Title
Commitments, other than the exceptions set forth in EXHIBIT 3.4, are the
“Permitted Exceptions.”

 

Section 3.5.                                HART-SCOTT-RODINO ACT FILINGS.

 

Each of the Seller and the Purchaser will file a Notification And Report
Form under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”) with the Federal Trade Commission (“FTC”) and with DO with
respect to the Contemplated Transactions. If either FTC or DOJ issues a
subsequent request for information, Purchaser or Seller shall: (a) comply fully
with any FTC or DOJ requests for additional information within the prescribed
time periods for response; and (b) not extend any waiting period under the HSR
Act without the prior written consent of the other party.  The filing fees paid
to the FTC and the DOJ in conjunction with any filing under the HSR Act (the
“HSR Fee”) shall be paid by the Purchaser.

 

12

--------------------------------------------------------------------------------


 

Section 3.6.                                NOTIFICATION OF CERTAIN MATTERS.

 

The Seller and Purchaser agree to provide prompt written notice to each other
of, and to use their respective best efforts to prevent or promptly remedy, any
material failure on its part to comply with or satisfy any covenant, condition
or agreement, to be complied with or satisfied by it under this Agreement;
provided, however, that the delivery of any notice pursuant to this SECTION 3.6
shall not be deemed to amend or supplement any exhibit or schedule attached
hereto, to prevent or cure any misrepresentations, breach of warranty or any
breach of covenant or to limit or otherwise affect the remedies available to the
Party receiving the notice.

 

Section 3.7.                                RISK OF LOSS.

 

Seller assumes all risk of destruction, loss, or damage to the Purchased Assets
due to fire, storm, or other casualty up to the Closing. If any destruction,
loss, or damage to the Purchased Assets is such that the Business of Seller is
interrupted, curtailed or materially affected prior to the Closing, then the
Party becoming aware of such destruction, loss or damage shall provide the other
Party hereto written notice.  Within ten (10) days of the receipt of such
notice, the Parties shall meet to discuss such destruction, loss, or damage, and
the availability of insurance to cover such destruction, loss or damage. 
Purchaser shall have the following rights:

 

(a)                                 Rescission.  Rescind this Agreement, and all
rights and obligations of each of the Parties to each other Party shall
terminate; or

 

(b)                                Assignment of Benefits.  Proceed to Closing
and accept from Seller an assignment of all insurance proceeds payable in
connection with the destruction, loss or damage together with a reduction in the
Purchase Price equal to the amount of any deductible, co-insurance or
self-insurance retained by Seller.

 

Section 3.8.                                PUBLIC STATEMENTS.

 

Except as required by Law and as provided in SECTION 3.9, no public release,
announcement or other form of publicity or disclosure to any third party
concerning this Agreement or the Contemplated Transactions shall be issued by
any Party without the prior written consent of all other Parties; provided,
however, that: (a) Purchaser or Seller may contact material customers, vendors
and creditors in order to arrange for the smooth transition of the Business to
Purchaser and continuation of the Business following the Closing and to obtain
written consent to assign the Contracts to Purchaser; and (b) Purchaser may
announce the signing and completion of the transaction, and GOE may, as required
for compliance with GOE’s Securities and Exchange Commissions (“SEC”) reporting
obligations, disclose this Agreement and the Contemplated Transactions in
connection with the preparation and distribution of the proxy statement to GOE’s
members and solicitation of GOE member approval, as further described in
SECTION 3.10, and make necessary filings as required for SEC reporting
compliance.

 

Section 3.9.                                GOE AND MIDWEST MEMBER APPROVAL.

 

GOE and Midwest, respectively, shall promptly after the date of this Agreement
give all required notices and take all action necessary to (i) notify its
members of a special meeting to seek approval of the Contemplated Transactions
and (ii) to mail to its members information relevant to their vote, as required
under applicable Law.  Subject to SECTION 3.3, the Board of Managers of GOE and
Midwest shall, respectively:

 

13

--------------------------------------------------------------------------------


 

(a)                                 promptly and duly call, give notice of,
convene and hold a special meeting of its members, in the case of GOE, within 21
days after receipt of approval by the SEC of the Proxy Statement to be
distributed to GOE’s members for the purpose of obtaining approval of the
transactions contemplated under this Agreement;

 

(b)                                recommend to its members approval of the
Contemplated Transactions under this Agreement; and

 

(c)                                 take all commercially reasonable action to
solicit and obtain member approval, subject to SECTION 3.3.

 

Section 3.10.                         DISCLOSURE SCHEDULES; NOTICE OF
DEVELOPMENTS.

 

From and after the date of this Agreement until ten (10) days prior to the
Closing, Seller shall promptly notify Purchaser by written notice, of any
development causing a breach of any of the representations or warranties set
forth in SECTION 7.1.  Purchaser shall have the remedies available to Purchaser
under this Agreement, which shall include, without limitation, termination of
this Agreement pursuant to SECTION 5.3(d) by reason of the development.  Unless
this Agreement is terminated by Purchaser, as permitted by the foregoing
provisions, the written notice pursuant to this SECTION 3.10 shall amend the
Disclosure Schedules, to have qualified the representations and warranties
contained under SECTION 7.1.  Each Party shall promptly provide the other Party
with written notice of any set of facts and circumstances that cause any of the
representations and warranties of either party to be false or inaccurate. 
Updates to the Merrill Datasite, as such term is defined in SECTION 4.2(m),
added for the first time after the date of this Agreement, shall constitute
written notice under this SECTION 3.10; provided, that upon request, the party
receiving notice shall be entitled to request and receive a clarification as to
the specific disclosures being amended under ARTICLE 7 hereof.

 

ARTICLE 4.                             CLOSING.

 

Section 4.1.                                CLOSING.

 

(a)                                 Closing Date.  The closing of the
Contemplated Transactions (“Closing”) shall take place on the later of
(i) December 31, 2008; (ii) five (5) Business Days after the expiration of the
waiting period for Hart-Scott-Rodino, (iii) five Business Days after GOE and
Midwest have obtained member approval under SECTION 3.10 for the transaction,
iv) a date following completion of an extension under SECTION 5.1(J), or v) a
date as shall be mutually agreed upon by the Parties in writing.  For purposes
of the calculations reflected on the Final Working Capital Statement, the
Closing shall be deemed to be effective at 11:59 p.m. on the date of Closing. 
The transfer of title to the Purchased Assets shall be effective immediately
upon completion of the deliveries required pursuant to this ARTICLE 4 and the
satisfaction or waiver of the conditions described in ARTICLE 5.

 

(b)                                Closing Location.  The Closing shall take
place at or about 9:00 a.m. Central Standard Time or another place or time as
the Parties may agree.

 

14

--------------------------------------------------------------------------------


 

Section 4.2.                                DOCUMENTS TO BE DELIVERED BY SELLER.

 

Seller agrees to deliver the following documents, in form and substance
reasonably satisfactory to the Parties and their respective counsel, duly
executed as appropriate, to Purchaser at the Closing:

 

(a)                                  Corporate Documents.

 

(i)                                    Articles of Incorporation or Articles of
Organization, as the case may be, of each Seller Party, certified by the
Secretary of State of its state of incorporation or organization;

 

(ii)                                 Certificates of Existence or Good Standing,
as applicable, from the each state in which an individual Seller Party was
formed or organized, dated no earlier than ten (10) days prior to the Closing;
and

 

(iii)                              Bylaws or Operating Agreement, as the case
may be, of each Seller Party certified by such Seller Party’s secretary or
manager, as the case may be; and

 

(iv)                             Certificates of Existence or Good Standing of
each Seller Party issued by the appropriate governmental official of each state
in which each Seller Party is registered as a foreign corporation or limited
liability company, as the case may be, dated no earlier than ten (10) days prior
to the Closing.

 

(b)                                Authorizing Resolutions.  Certified copy of
resolutions of the shareholders and directors or the members and manager, as the
case may be, of each Seller Party, authorizing each Seller Party to enter into
this Agreement and to consummate the Contemplated Transactions;

 

(c)                                 Bill of Sale.

 

Bill of Sale for the assignment and transfer of the Purchased Assets in
substantially the form of EXHIBIT 4.2(C);

 

(d)                                Assignments; Consents.  Appropriate
assignment documents assigning Seller’s right, title and interest in the
Receivables, Intangible Property, Intellectual Property, Trade Rights, Licenses
and Permits, Franchises, Contracts and Contract Rights, Advertising Materials,
Prepaid Assets, Shares and Securities, and Other Assets including written
consent to the assignments, if required by the terms thereof, in substantially
the form prepared by Purchaser and submitted to Seller on or before December 1,
2008;

 

(i)                                    Consents to the registration by Purchaser
of each of the assumed names used by the Business in form for filing in all
jurisdictions where required by the nature of the Business as prepared by
Purchaser and submitted to Seller prior to Closing.

 

(ii)                                 Consents by each contracting Party to the
assignment by Seller, and the assumption by Purchaser, of Seller’s obligations
with respect to each of

 

15

--------------------------------------------------------------------------------


 

the Assumed Liabilities, in substantially the form prepared by Purchaser and
submitted to Seller on or before December 1, 2008;

 

(iii)                              Assignment documents in a form reasonably
acceptable to Purchaser, by all individuals or entities who engaged in
development efforts with respect to the Intellectual Property;

 

(e)                                 Warranty Deed.  General Warranty Deeds, in
recordable form, conveying the Land and the Improvements to Purchaser, free and
clear of all liens, claims and encumbrances except for the Permitted Exceptions.

 

(f)                                   Title Commitment.

 

A commitment for title insurance in accordance with SECTION 3.4, issued by First
American Title Insurance Company, with standard and general printed exceptions
(excluding only the Permitted Exceptions) deleted so as to afford full extended
form coverage, and including endorsements reasonably requested by Purchaser. 
Seller shall have provided all documents requested by the title company.

 

(g)                                Motor Vehicles.  Certificates of title for
all vehicles included in the Purchased Assets, duly endorsed for transfer to
Purchaser.

 

(h)                                Bring-down Certificate.  Certificate of an
officer of Seller regarding representations and warranties as required under
SECTION 5.1(a);

 

(i)                                    Opinion of Counsel.  Opinion of counsel
for Seller as required under SECTION 5.1(b);

 

(j)                                    Release of Liens.  Termination Statement,
Satisfaction, or Release, executed by the secured party and in form for filing
for every UCC-1 Financing Statement on file with any state or local filing
authority naming Seller as debtor party and claiming an interest in any of the
Purchased Assets.

 

(k)                                 Tax Compliance.  Certification from the
appropriate government official(s) in each state in which the Purchased Assets
are located that Seller has complied with its obligations relating to sales and
use taxes, that no liens have been filed with respect to any such taxes, and
that Purchaser is not required to withhold any portion of the Purchase Price to
pay such taxes;

 

(l)                                    Foreign Person Certificate.  Seller shall
provide a certificate, in the form prescribed by Treasury Regulations under
Section 1445 of the Code, that Seller is not a foreign Person within the meaning
of Section 1445 of the Code and the Treasury Regulations;

 

(m)                              Merrill DataSite Database.  Seller shall
provide to Purchaser a full and complete copy of the Merrill DataSite Database
for the “Tomcat 2008” Project the (“Merrill Datasite”), as made available to
Purchaser in its due diligence process, in a form accessible and readable by
Purchaser;

 

16

--------------------------------------------------------------------------------


 

(n)                                Agreements with Potential Acquirers.  Seller
shall deliver copies of all confidentiality and nondisclosure agreements
executed with Potential Acquirers, all of which shall be assigned to Purchaser
at Closing; and

 

(o)                                Other Documents.  Other documents as
Purchaser may reasonably request to carry out the transaction contemplated under
this Agreement, as prepared by Purchaser at their sole cost and expense.

 

Section 4.3.                                DOCUMENTS TO BE DELIVERED BY
PURCHASER.

 

Purchaser agrees to deliver the following documents, in form and substance
reasonably satisfactory to the Parties and their respective counsel, duly
executed as appropriate, to Seller at the Closing:

 

(a)                                 Authorizing Resolutions.  A copy of the
corporate resolutions of the directors of Purchaser, authorizing Purchaser to
enter into this Agreement and to consummate the Contemplated Transactions;

 

(b)                                Payment.  Payment of the Purchase Price in
the amount and form as required by SECTION 2.1(a) hereof;

 

(c)                                 Bring-down Certificate.  Certificate of an
officer of Purchaser regarding representations and warranties as required under
SECTION 5.2(a);

 

(d)                                Opinion of Counsel.  Opinion of counsel for
the Purchaser as required under SECTION 5.2(b);

 

(e)                                 Other Documents.  Other documents as Seller
may reasonably request to carry out the transaction contemplated under this
Agreement, as prepared by Seller at their sole cost or expense.

 

ARTICLE 5.                             CONDITIONS OF CLOSING; ABANDONMENT OF
TRANSACTION.

 

Section 5.1.                                CONDITIONS TO OBLIGATION OF
PURCHASER TO PROCEED ON THE CLOSING.

 

The obligations of Purchaser to proceed on the Closing shall be subject to the
satisfaction, on or prior to the Closing, of all of the following conditions,
any of which may be waived by Purchaser in its sole discretion:

 

(a)                                 Accuracy of Representations; Certificate of
Officer.  The representations and warranties of Seller contained in this
Agreement are true in all material respects both at the signing of this
Agreement and as of the Closing, and Seller has fulfilled and performed all
obligations and complied with all covenants and conditions prior to or as of the
Closing. Seller shall have delivered to Purchaser certificates in form and
substance satisfactory to Purchaser dated as of the Closing and executed by an
officer of Seller to all such effects.

 

(b)                                Opinion of Counsel.  Purchaser shall have
received a duly executed opinion letter from Stoel Rives LLP, legal counsel for
the Seller, in the form of EXHIBIT 5.1(b),

 

17

--------------------------------------------------------------------------------


 

dated as of the Closing, in form and substance reasonably satisfactory to
Purchaser and its counsel, to the effect that:

 

(i)                                    Each Seller Party is validly existing
under the Laws of its state of organization or incorporation and possesses all
necessary power to enter into this Agreement and consummate the Contemplated
Transactions.

 

(ii)                                 This Agreement and all Ancillary Documents
have been duly and validly authorized, executed, and delivered by Seller,
constitute the legal, valid and binding obligations of each Seller Party and are
enforceable in accordance with their respective terms, except as limited by
bankruptcy and insolvency Laws, by other Laws affecting the rights of creditors
generally and by general principles of equity.

 

(iii)                              Neither the execution and delivery of this
Agreement, nor the consummation of the Contemplated Transactions, will
constitute a violation of either the Articles of Incorporation or Bylaws, or the
Articles of Organization or Operating Agreement of any Seller Party.

 

In giving the opinion, counsel may rely, as to matters of fact, upon
certificates of public officials and certificates of officers of Seller.

 

(c)                                 Release of Secured Claims and Mortgages. 
Seller shall have obtained full and complete releases of all liens, security
interests, or other encumbrances upon the Purchased Assets except for those
arising solely from the Assumed Liabilities.

 

(d)                                Required Consents.

 

All required consents shall have been obtained from governmental agencies whose
approval is required to consummate the Contemplated Transactions, and from each
Person whose consent is required to consummate the Contemplated Transactions.

 

(e)                                 Change of Name; Use of Tradenames.  Seller
shall have prepared and submit to Purchaser for filing, or Seller shall prepare
and file, effective as of Closing, suitable documents amending Seller’s Articles
of Incorporation or Organization to change Seller’s name to a name dissimilar to
its present name and any other trade name transferred pursuant to this
Agreement.  Seller shall have taken all requisite actions to permit Purchaser to
file certificates of assumed names for, and to use the tradename “Golden Oval
Eggs,” and each tradename used by Seller, in all states where the failure to
register and possess the right to use the names would have an adverse effect on
the Business.

 

(f)                                   Delivery of Documents.  Seller shall have
delivered all documents required to be delivered at Closing pursuant to
SECTION 4.2.

 

(g)                                Litigation Affecting Closing.

 

No suit, action or other proceeding shall be pending or threatened by or before
any court or governmental agency in which it is sought to restrain or prohibit
or to

 

18

--------------------------------------------------------------------------------


 

obtain damages or other relief in connection with this Agreement or the
consummation of the Contemplated Transaction, and no investigation likely to
eventuate in any such suit, action or proceeding seeking to restrain or prohibit
or to obtain damages or other relief in connection with this Agreement shall be
pending or threatened.

 

(h)                                Legislation.  Between signing of this
Agreement and Closing, no statute, rule, regulation, or order shall have been
enacted, entered, or deemed applicable by any domestic or foreign government or
governmental or administrative agency or court which would make the transaction
contemplated by this Agreement illegal or otherwise have materially and
adversely affected the Purchased Assets or the use and operation of the Business
in the hands of Purchaser.

 

(i)                                    Material Adverse Change.  The Purchaser
shall not become aware of an event, change, or occurrence which, individually or
together with any other event, change or occurrence, has or may be reasonably
likely to have a material adverse effect on the financial position, Business,
Land, Improvements,, Purchased Assets, results of operations or value of the
Seller’s Business, and no event has occurred or circumstances exist that may
result in a material adverse effect.

 

(j)                                    Employment.

 

Not less than twenty (20) Business Days prior to the Closing, Seller shall have
permitted Purchaser reasonable access to Seller’s employees during regular
business hours for purposes of interviewing, offering employment, conducting
pre-employment drug testing, completing pre-employment documents and explaining
Purchaser’s employee rules and benefits.  In the event more than ten percent
(10%) of Seller’s employees fail any such pre-employment screening, Purchaser
shall have the right to delay the Closing for up to thirty (30) days in order to
put sufficient staffing in place to run the Business after Closing.

 

(k)                                 United Mills.  Purchaser shall obtain
assurances, to its reasonable satisfaction, which includes an executed operating
agreement that sets forth these terms, that it will obtain the benefits of
Seller’s ownership interest in and to United Mills, including, without
limitation, documentation sufficient to demonstrate Purchaser’s rights, after
Closing, to gain the benefit of the grind, mix and delivery commitments for
animal feed from the United Mills feed mill at cost, and otherwise on the same
terms as currently maintained by Seller.

 

(l)                                    Grain Handling Contracts and Egg Supply
Agreements.  Purchaser shall have entered into grain contracts providing for the
delivery of grain to the Renville, Minnesota and the Thompson, Iowa facilities,
as well as a contract with MoArk ensuring the supply of shell eggs for the
Neosho and California facilities to be effective as of and after the Closing,
all in a form reasonably satisfactory to Purchaser.

 

19

--------------------------------------------------------------------------------


 

(m)                              Title Evidence.  Purchaser shall have received
the Title Evidence, and shall have received revised copies of the Title
Commitments, containing only the Permitted Exceptions.

 

(n)                                HSR Act.  The waiting period required by the
HSR Act shall have expired or terminated.

 


(O)                                COMPLETION OF THOMPSON TREATMENT FACILITY AND
CERTAIN ENVIRONMENTAL AND SAFETY IMPROVEMENTS.  SELLER SHALL HAVE SUBSTANTIALLY
COMPLETED THE CONSTRUCTION OF THE WASTEWATER TREATMENT FACILITY IMPROVEMENTS,
EXCLUDING ONLY FINAL GRADING, IN THOMPSON, IOWA, TO THE SATISFACTION OF
PURCHASER, AS REQUIRED UNDER (BUT NOTWITHSTANDING THE DATES SPECIFIED IN)
SELLER’S CONSENT AGREEMENT WITH THE STATE OF IOWA (THE “THOMPSON FACILITY
IMPROVEMENTS”).  SELLER SHALL HAVE ALSO SUBSTANTIALLY COMPLETED THE
ENVIRONMENTAL AND SAFETY ACTIVITIES DESCRIBED IN EXHIBIT 5.1(O) HERETO (THE
“SAFETY/ENVIRONMENTAL IMPROVEMENTS”).


 

Section 5.2.                                CONDITIONS TO OBLIGATIONS OF SELLER
TO PROCEED ON THE CLOSING.

 

The obligation of Seller to proceed on the Closing shall be subject to the
satisfaction, on or prior to the Closing, of all of the following conditions,
any of which may be waived by Seller in their sole discretion:

 

(a)                                 Accuracy of Representations; Certificate of
Officer.  The representations and warranties of Purchaser contained in this
Agreement are true in all material respects both at signing and as of the
Closing and Purchaser has fulfilled and performed all obligations and complied
with all covenants and conditions prior to or as of the Closing. Purchaser shall
have delivered to Seller a certificate in form and substance satisfactory to
Seller dated as of the Closing and executed by an officer of Purchaser to all
such effects.

 

(b)                                Opinion of Counsel.  Seller shall have
received a duly executed opinion letter from Purchaser’s counsel, dated as of
the Closing, in form and substance reasonably satisfactory to Seller and its
counsel, to the effect that:

 

(i)                                    Purchaser is a corporation validly
existing and in good standing under the Laws of the State of Iowa, and has all
necessary corporate power to enter into this Agreement and consummate the
Contemplated Transactions.

 

(ii)                                 This Agreement and all Ancillary Documents
have been duly and validly authorized, executed, and delivered by Purchaser,
constitute the legal, valid and binding obligations of Purchaser, and are
enforceable in accordance with their terms, except as limited by bankruptcy and
insolvency Laws, by other Laws affecting the rights of creditors generally and
by general principles of equity.

 

20

--------------------------------------------------------------------------------


 

(iii)                              Neither the execution nor delivery of this
Agreement, nor the consummation of the Contemplated Transactions, will
constitute a violation of Purchaser’s Articles of Incorporation or Bylaws.

 

In giving the opinion, counsel may rely, as to matters of fact, upon
certificates of public officials.

 

(c)                                 Delivery of Documents.  Purchaser shall have
delivered all documents to be delivered at Closing pursuant to SECTION 4.3
hereof.

 

(d)                                Legislation.  No statute, rule, regulation,
or order shall have been enacted, entered, or deemed applicable by any domestic
or foreign government or governmental or administrative agency or court which
would make the transaction contemplated by this Agreement illegal.

 

(e)                                 HSR Act.  The waiting period required by the
HSR Act shall have expired or terminated.

 

(f)                                   GOE and Midwest Member Approval.  The
transactions contemplated in this Agreement shall have been approved by the
members of GOE and Midwest at special meetings duly called and held for such
purposes in accordance with applicable Law and, respectively, GOE’s and
Midwest’s governing documents.

 

Section 5.3.                                TERMINATION OF AGREEMENT.

 

This Agreement and the Contemplated Transactions may be terminated at or prior
to the Closing as follows:

 

(a)                                 Mutual Agreement.  By the mutual written
agreement of Sellers and Purchaser;

 

(b)                                Expiration Date.  By Seller or Purchaser if
the Closing shall not have taken place on or before April 1, 2009 (or such later
date as is agreed upon, in writing, by Purchaser and Seller); provided, however,
that if the terminating party has failed to fulfill any obligation under this
Agreement or is in breach of any representation or warranty under this
Agreement, and such failure or breach was the cause of or resulted in the
failure of the Closing to occur on or before that date, then this Agreement
shall be considered a termination for breach by the non-terminating Party under
SECTION 5.3(d);

 

(c)                                 Government Order.  By Seller or Purchaser if
any court of competent jurisdiction or other governmental authority shall have
issued an order, decree or ruling or taken any other action restraining,
enjoining or otherwise prohibiting the consummation of the Contemplated
Transactions;

 

(d)                                Breach.  By Seller or Purchaser, if prior to
the Closing Date, the other Party is in default or breach in any material
respect of any representation, warranty, covenant, or agreement contained in
this Agreement, and the default or breach is not cured within 20 Business Days
after the date written notice of the breach is

 

21

--------------------------------------------------------------------------------


 

delivered by the Party claiming the default or breach to the Party in default or
breach; or

 

(e)                                 Material Adverse Effect.  By Purchaser if an
event or circumstance shall have occurred since the date of this Agreement that
has a material adverse effect on the Business or the Purchased Assets.

 

(f)                                   Superior Proposal.  By GOE, to the extent
permitted by SECTION 3.3(d), if at any time before the Closing all of the
following conditions are met:

 

(i)                                    the GOE Board of Managers recommends to
the members of GOE that they enter into an agreement with respect to a Superior
Proposal, and Sellers notify Purchaser in writing that they intend to enter into
an agreement, attaching a summary of the material terms of the proposal; and

 

(ii)                                 Purchaser does not make, within 30 Business
Days after the receipt of GOE’s written notification of its intention to enter
into a binding agreement for a Superior Proposal, a written offer that is at
least as favorable as the Superior Proposal.  To the extent the 30-day period in
this SECTION 5.3(f) extends beyond the Termination Date determined under other
sections of this Agreement, the Termination Date shall be extended until the end
of the 30 day period in this SECTION 5.3(f).

 

(g)                                Member Approval.  By GOE, if GOE does not
receive the requisite member approval after special meeting duly called and held
for approving the Agreement and the Contemplated Transactions in accordance with
applicable Law GOE’s governing documents.

 

(h)                                Notice of Termination.  Any termination
pursuant to this SECTION 5.3 (other than a termination pursuant to
SECTION 5.3(a)) shall be effected by written notice from the terminating party
to the other parties, which notice shall specify the section pursuant to which
this Agreement is being terminated.

 

Section 5.4.                                CONSEQUENCES OF TERMINATION.

 

In the event of termination of this Agreement pursuant to SECTION 5.3(a) or
SECTION 5.3(c), neither Party shall have any other liability to the other Party
under this Agreement.  SECTION 5.5 of this Agreement sets forth the exclusive
remedies for any termination of this Agreement under SECTION 5.3 prior to
Closing.  In any event, after any termination under this ARTICLE 5, and
conditioned upon full compliance with the terms of SECTION 5.5., including the
making of any payments required therein, the Parties shall have no further
liability or obligations under this Agreement, except that all obligations of
the Parties under the following sections shall survive any such termination:
SECTION 5.5, 3.9 (Public Statements), 10.14 (Expenses), 10.15 (Publicity), and
10.2 (Applicable Law; Jurisdiction).

 

Section 5.5.                                REMEDY UPON TERMINATION.

 

In the event this Agreement is terminated by either party under this ARTICLE 5,
the following shall be the exclusive remedies for such termination:

 

22

--------------------------------------------------------------------------------


 

(a)                                 Seller Remedies.  In the event this
Agreement is terminated by Seller pursuant to a breach by Purchaser under
SECTION 5.3(d) [Breach], Purchaser shall pay to Seller, as Seller’s sole and
exclusive remedy under this Agreement, all of Seller’s direct out of pocket
expenses incurred in pursuit of the Contemplated Transactions, subject to an
aggregate maximum sum of $500,000.00.

 

(b)                                Purchaser Remedies.  In the event this
Agreement is terminated:

 

(i)                                    by Purchaser due to a breach by Seller
under SECTION 5.3(d) [Breach], or

 

(ii)                                 by Seller under SECTION 5.3(e) [Material
Adverse Effect], or

 

(iii)                              by Seller under SECTION 5.3(f) [Superior
Proposal],

 

GOE shall pay to Purchaser, as Purchaser’s sole and exclusive remedy under this
Agreement (except for any payment that may be due to Purchaser under
SECTION 5.5(c)) an amount equal to its direct out of pocket expenses incurred in
pursuit of the Contemplated Transactions, subject to an aggregate maximum sum of
$500,000.00.

 

(c)                                 Topping/Termination Fee.  In the event of a
termination of this Agreement (except for a Excluded Termination as defined in
this SECTION 5.5(c)) and within six (6) months after the date of such
termination, either Seller or one or more Seller Party signs a letter of intent
or other agreement relating to the acquisition of a material portion of the
Purchased Assets, shares, membership interests or Business with any Person who
made an Acquisition Proposal prior to such termination, or with any Potential
Acquirer, as defined under SECTION 7.1(s) and such transaction is ultimately
consummated, then, immediately on the closing of such transaction, GOE shall pay
the Purchaser an additional payment of:

 

(i)                                    Four Million Dollars ($4,000,000.00) in
the event that the purchase price in such transaction exceeds the dollar amount
of the payment to Seller under SECTION 2.1, reduced by any payment previously
made under SECTION 5.5(b), or

 

(ii)                                 Five Hundred Thousand Dollars ($500,000.00)
in the event that the purchase price in such transaction is less than the dollar
amount of the payment to Seller under SECTION 2.1, reduced by any payment
previously made under SECTION 5.5(b).

 

Excluded Termination means a termination by Seller under SECTION 5.3(d) [Breach]
resulting from an uncured breach by Purchaser, or a termination of this
Agreement by Purchaser under SECTION 5.3(b) [Expiration Date], a termination by
mutual agreement under SECTION 5.3(a) [Mutual Agreement], or a termination under
SECTION 5.3(c) [Government Order].

 

23

--------------------------------------------------------------------------------


 

ARTICLE 6.                             POST-CLOSING OBLIGATIONS.

 

Section 6.1.                                FURTHER DOCUMENTS AND ASSURANCES.

 

At any time and from time to time after the Closing, each Party shall, upon
request of another Party, execute, acknowledge, and deliver all such further and
other assurances and documents, and will take such action consistent with the
terms of this Agreement, as may be reasonably required to carry out the
Contemplated Transactions and to permit each Party to enjoy its rights and
benefits hereunder. If requested by Purchaser, Seller further agrees to
prosecute or otherwise enforce in its own name for the benefit of Purchaser any
claim, right, or benefit transferred by this Agreement that may require
prosecution or enforcement in the names of Seller. Any prosecution or
enforcement of claims, rights, or benefits under this provision shall be solely
at Purchaser’s expense, unless the prosecution or enforcement is made necessary
by a breach of this Agreement on the part of Seller.

 

Section 6.2.                                COLLECTION OF RECEIVABLES.

 

Seller shall assist Purchaser after the Closing in the collection of Receivables
generated by the Business.  All payments received by the Seller after the
Closing in payment of such Receivables shall be forwarded by Seller to
Purchaser.  All amounts received by Purchaser after Closing shall be applied to
the oldest outstanding Receivable unless the customer shall specifically
identify a different application.  Purchaser shall promptly notify Seller of any
issue or defense raised by any customer with respect to an outstanding
Receivable and allow Seller access to the customer for purposes of resolving the
same.  With respect to each account for which Seller undertakes assistance in
collection activity, Seller shall consult with Purchaser and shall use their
best reasonable efforts not to harm the business relationship between Purchaser
and such customer.

 

Section 6.3.                                ACCESS TO INFORMATION.

 

Seller may need access to information relating to the Business acquired by
Purchaser after Closing Date including financial and accounting information for
the preparation of tax returns, Form K-1’s, payments and filings related to
payroll taxes, and final W-2’s, and information for workers compensation audits,
payroll audits, insurance audits, distributor allowances, royalty payments,
customer deductions, sales commissions, incentive pay calculations for
Employees, and supplier rebates.  Seller acknowledges Purchaser’s need to
maintain biosecurity at the facilities and confidentiality of the business
operation information.  Recognizing the concerns of Purchaser and Seller, the
Parties agree that upon reasonable request, Purchaser shall, at or after
Closing, provide Seller, at Seller’s cost, requested information about the
Business reasonably necessary to determine any matter relating to or arising
during the period ending on or before the Closing.  If Purchaser cannot or
chooses not to provide the requested information, then upon reasonable request
by Seller, Purchaser may provide Seller or its agents access to necessary books
and records of the Business, subject to reasonable restrictions, including
biosecurity, confidentiality and procedures to avoid interference with
Purchaser’s operation, established by Purchaser.  If GOE desires records, GOE
shall notify Purchaser, and Purchaser shall provide copies to the Sellers, or
make available access to such document to Seller upon Seller agreeing to pay for
all costs associated with collecting such documents, including, without
limitation, the reasonable duplication expenses; provided, however, Purchaser
agrees to use commercially reasonable efforts not to destroy any books and
records received from Seller under this Agreement during the one year period
following the Closing Date.  Notwithstanding anything

 

24

--------------------------------------------------------------------------------


 

contained in this Agreement, the parties agree that GOE is subject to a subpoena
and an ongoing investigation by the DOJ (the “Subpoena”) and an investigation by
the Attorney General of the State of Florida (the “Investigation Demand”). 
Seller shall be solely and exclusively responsible for all obligations under the
Subpoena and the Investigation Demand, including any ongoing obligations to
produce documents, preservation of documents Seller deems applicable, and any
other obligations related to the Subpoena.

 

Section 6.4.                                SELLER’S EMPLOYEES.

 

Purchaser anticipates offering employment effective as of the Closing to a
substantial portion of the employees of Seller (“Seller’s Employees”) on terms
and conditions, including base salary, which is substantially similar to
Seller’s Employees’ current base salary, and benefits which are substantially
similar to similarly situated employees of Purchaser.  Purchaser shall make such
offers on or before the Closing Date, and conditioned upon the successful
completion of the Closing.  Seller makes no representation as to whether
Employees will accept employment with Purchaser, but Employees who accept
employment with Purchaser shall be known as the “Hired Employees”.  Purchaser
reserves the right to implement all of its normal pre-hiring conditions and to
offer employment on such terms and conditions as it determines in its sole
discretion.  No provision in this Agreement shall create any third party
beneficiary or other right in any Person for any reason, including, without
limitation, in respect of continued, resumed or new employment with Purchaser or
Seller.  The Seller shall remain liable for all Liabilities to Seller’s
employees for the period prior to and through the completion of the Closing
including those arising under Seller’s benefit and compensation plans, except as
expressly reflected in the Final Working Capital Statement.

 

Subject to the Closing occurring, Seller shall cease to employ Seller’s
Employees effective as of the Closing Date, and the Purchaser shall then
immediately become the employer of the Hired Employees.  Purchaser agrees that
it will offer employment to at least 74 of Seller’s employees at the Renville
location, at least 158 of Seller’s employees at the Thompson location, at least
62 of Seller’s employees at the California locations, and at least 56 of
Seller’s employees at the Abbeville location.  Purchaser shall cause each Hired
Employee and his or her spouse and eligible dependents to be covered or offered
coverage, effective immediately upon the Closing Date, under a group health plan
maintained by Purchaser or an Affiliate of Purchaser that provides medical,
prescription drugs, vision and dental benefits.

 

Purchaser shall take such actions as are necessary to cause the employee benefit
plans and compensation programs maintained by Purchaser to grant credit for each
Hired Employee’s service with Seller for all purposes under such plans and
programs, including, but not limited to for purposes of eligibility, benefit
accrual (other than benefit accruals under a defined benefit pension plan),
contribution rates and for purposes of determining the amount of, and
entitlement to, benefits.

 

ARTICLE 7.                             REPRESENTATIONS AND WARRANTIES.

 

Section 7.1.                                REPRESENTATIONS AND WARRANTIES OF
SELLER.

 

Except as specifically set forth on the Disclosure Schedule attached as EXHIBIT
7.1, each Seller Party jointly and severally makes the following representations
and warranties to Purchaser with the intention that Purchaser may rely upon the
same and acknowledge that the same shall be true

 

25

--------------------------------------------------------------------------------


 

on the date hereof (unless specified as being true only at Closing) and as of
the Closing (as if made at the Closing).  The Disclosure Schedule shall be
arranged in separate schedules corresponding to the numbering of this
SECTION 7.1.

 

(a)                                  Organization.  GOE is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware, and has all requisite power and authority, and possesses
all necessary licenses, permits, franchises and approvals necessary to own and
lease its properties and assets and to conduct the business in which it is
presently engaged.   GOEMCA is a corporation duly organized, validly existing
and in good standing under the Laws of the state of Delaware, and has all
requisite power and authority, corporate and otherwise, and possesses all
necessary government licenses, permits, franchises and approvals necessary to
own and lease its properties and assets and to conduct the business in which it
is presently engaged.  GOECA is a limited partnership duly organized, validly
existing and in good standing under the Laws of the state of Delaware, and has
all requisite power and authority, corporate and otherwise, and possesses all
necessary government licenses, permits, franchises and approvals necessary, to
own and lease its properties and assets and to conduct the business in which it
is presently engaged.  GOECA is a limited partnership duly organized, validly
existing and in good standing under the Laws of the state of Delaware, and has
all requisite power and authority, corporate and otherwise, and possesses all
necessary government licenses, permits, franchises and approvals necessary to
own and lease its properties and assets and to conduct the business in which it
is presently engaged.  Midwest is a cooperative association organized under
Chapter 501 of the Iowa Code, is duly organized, validly existing and in good
standing under the Laws of the state of Iowa, and has all requisite power and
authority, corporate and otherwise, and possesses all necessary government
licenses, permits, franchises and approvals necessary to own and lease its
properties and assets and to conduct the business in which it is presently
engage.

 

(b)                                 Qualification.  Each Seller Party is
qualified to do business and in good standing as a foreign corporation in all
states in which qualification is required by the nature of its business and in
which the failure to so qualify and be in good standing would have a material
adverse effect on the Business. Each Seller Party has identified all such states
on SCHEDULE 7.1(b).

 

 (c)                               Corporate Authority.  This Agreement and all
Ancillary Documents constitute the legal, valid, and binding obligation of each
Seller Party in accordance with the terms hereof and thereof.  The execution,
delivery, and performance of this Agreement and the Ancillary Documents on
behalf of each Seller Party has been duly authorized by, as applicable, the
Board of Managers, Board of Directors, or the General Partner of each, and as of
the Closing all necessary shareholder or member approval shall have been
obtained for each Seller Party for the Contemplated Transactions.

 

26

--------------------------------------------------------------------------------


 

(d)                                 Financial Statements.

 

(i)                                     GOE has delivered to Purchaser or
otherwise made available to Purchaser through filings with the SEC the audited
consolidated balance sheets and the related consolidated statements of earnings,
of member’s equity and of cash flows of GOE and its consolidated subsidiaries,
for the fiscal years ended August 31, 2005, August 31, 2006, and August 31, 2007
and the unaudited consolidated balance sheet for the quarter ended May 31, 2008
(including the notes thereto), accompanied by the report of Moore Stephens
Frost, independent registered public accounting firm (collectively, the
“Business Financial Statements”);

 

(ii)                                  Except as set forth in PARAGRAPH
7.1(d)(ii) of the Disclosure Schedule:

 

(A)                      the Business Financial Statements (in each case
including the notes to the Business Financial Statements) were prepared from the
books and records of Seller and in accordance with GAAP, consistently applied,
and include the “Statement of Changes in Financial Condition” as required by
GAAP; and

 

(B)                        the Business Financial Statements fairly and
accurately present, in all respects, the financial activity of the Business and
the results of operations of Seller, as well as the assets and Liabilities and
results of operations of Seller as of the respective dates thereof and for the
periods then ended and do not exclude any information the omission of which
would be misleading.  During the periods represented by the Business Financial
Statements, Seller has made no change in any of its accounting policies or
practices.

 

(e)                                  Books and Records.  Except as set forth on
SCHEDULE 7.1(e), Seller’s books of account and records (including customer order
files, employment records, and sales, production, and manufacturing records) are
complete, true, and correct in all material respects.

 


(F)                                    TAX REPORTS, RETURNS, AND PAYMENT.

 

(i)                                     Seller has accurately prepared and
timely filed all federal and applicable state, and local, tax or assessment
reports and returns of every kind required to be filed by Seller with relation
to the Business, including without limitation, income tax, sales and use tax,
real estate tax, personal property tax, payroll and employee withholding tax,
and unemployment tax, and has duly paid all taxes and other charges (including
interest and penalties) due to or claimed to be due by any taxing authorities
(“Taxes”). Seller is not the beneficiary of any extension of time in which to
file Tax Returns.  No material claim has ever been made by an authority in a
jurisdiction where Seller does not file Tax Returns that it is or may be subject
to taxation by that jurisdiction. There are no tax liens for taxes upon any
property or assets of Seller.  Where required, timely estimated payments or
installment payments of Tax Liabilities have been made to all

 

27

--------------------------------------------------------------------------------


 

governmental agencies in amounts sufficient to avoid underpayment penalties or
late payment penalties applicable thereto.

 

(II)                                  SELLER HAS PROMPTLY PAID AND IS NOT
DELINQUENT WITH RESPECT TO PAYMENT OF ANY TAXES, DUTIES, AND CHARGES BASED ON
THE INCOME, PURCHASES, SALES, BUSINESS, PAYROLL, REAL ESTATE, CAPITAL STOCK OR
SURPLUS, OR ASSETS OF SELLER.

 

(III)                               SELLER HAS WITHHELD AND PAID ALL TAXES
REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH ANY AMOUNTS PAID OR
OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER
THIRD PARTY.

 

(IV)                              THERE ARE NO DISPUTES WITH ANY GOVERNING
AUTHORITY AS TO TAXES PAYABLE BY OR WITH RESPECT TO SELLER.

 

(V)                                 THERE ARE NO AUDITS BY ANY GOVERNING
AUTHORITY PRESENTLY PENDING AS TO TAXES PAYABLE BY OR WITH RESPECT TO SELLER AND
NO SUCH AUDITS HAVE BEEN PERFORMED WITHIN THE TWO (2) MOST RECENT YEARS.

 

 (G)                              TITLE TO ASSETS.  EXCEPT AS SET FORTH IN
PARAGRAPH 7.1(G) OF THE DISCLOSURE SCHEDULE, SELLER HOLDS TITLE TO THE PURCHASED
ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, LICENSES OR LEASES,
(SUBJECT ONLY TO THE PERMITTED EXCEPTIONS) AND PURCHASER SHALL HAVE THE RIGHT TO
TAKE POSSESSION OF THE PURCHASED ASSETS IMMEDIATELY AFTER CLOSING.

 

(h)                                 Purchased Assets.  Except as set forth on
PARAGRAPH 7.1(h) of the Disclosure Schedule, the Purchased Assets include all of
the assets used by Seller in the conduct of the Business, respectively.

 

(i)                                     Real Property.

 

(I)                                     SELLER IS THE OWNER OF THE LAND AND THE
IMPROVEMENTS.

 

(II)                                  PARAGRAPH 7.1(I)(II) OF THE DISCLOSURE
SCHEDULE SETS FORTH THE ADDRESS AND LEGAL DESCRIPTION OF EACH PARCEL OF REAL
PROPERTY OWNED BY SELLER (AND COMPRISING “LAND”, HEREINAFTER “OWNED REAL
PROPERTY”) AS WELL AS THE ADDRESS AND LEGAL DESCRIPTION OF EACH PARCEL OF LEASED
REAL PROPERTY (THE “LEASED REAL PROPERTY”) USED IN, OR RELATED TO, THE BUSINESS
(THE OWNED REAL PROPERTY AND THE LEASED REAL PROPERTY ARE HEREINAFTER
COLLECTIVELY, THE “REAL PROPERTY”) AND SUCH REAL PROPERTY COMPRISES ALL OF THE
REAL PROPERTY USED OR PROPOSED TO BE USED IN, OR RELATED TO, THE BUSINESS.

 

(III)                               PARAGRAPH 7.1(I)(II) OF THE DISCLOSURE
SCHEDULE ALSO SETS FORTH A TRUE AND COMPLETE LIST OF ALL LEASES, SUBLEASES,
LICENSES, CONCESSIONS AND OTHER AGREEMENTS, WRITTEN OR ORAL (INCLUDING ALL
AMENDMENTS, EXTENSIONS, RENEWALS, GUARANTIES AND OTHER AGREEMENTS RELATED
THERETO, COLLECTIVELY, THE “LEASES”) FOR EACH PARCEL OF LEASED REAL PROPERTY. 
THE SELLER PARTIES HAVE PROVIDED TO THE PURCHASER A COPY OF ALL OF THE LEASES,
AND IN THE CASE OF ANY ORAL LEASE, A WRITTEN SUMMARY OF THE MATERIALS AND TERMS
THEREOF.

 

28

--------------------------------------------------------------------------------


 

WITH RESPECT TO EACH SUCH LEASE:

 

(A)                              SUCH LEASE IS LEGAL, VALID, BINDING,
ENFORCEABLE AND IN FULL FORCE AND EFFECT;

 

(B)                                SELLERS’ POSSESSION AND QUIET ENJOYMENT OF
THE LEASED REAL PROPERTY UNDER SUCH LEASE HAS NOT BEEN DISTURBED AND THERE ARE
NO DISPUTES WITH RESPECT TO SUCH LEASE;

 

(C)                                NEITHER SELLER NOR ANY OTHER PARTY TO THE
LEASE IS IN BREACH OR DEFAULT UNDER SUCH LEASE, AND NO EVENT HAS OCCURRED OR
CIRCUMSTANCE EXISTS WHICH, WITH THE DELIVERY OF NOTICE, THE PASSAGE OF TIME OR
BOTH, WOULD CONSTITUTE SUCH A BREACH OR DEFAULT, OR PERMIT THE TERMINATION,
MODIFICATION OR ACCELERATION OF RENT UNDER SUCH LEASE;

 

(D)                               NO SECURITY DEPOSIT OR PORTION THEREOF
DEPOSITED WITH RESPECT TO SUCH LEASE HAS BEEN APPLIED IN RESPECT OF A BREACH OR
DEFAULT UNDER SUCH LEASE WHICH HAS NOT BEEN RE-DEPOSITED IN FULL;

 

(E)                                 SELLERS HAVE NOT SUBLEASED, LICENSED OR
OTHERWISE GRANTED ANY PERSON THE RIGHT TO USE OR OCCUPY SUCH LEASED REAL
PROPERTY OR ANY PORTION THEREOF;

 

(F)                                 SELLERS HAVE NOT COLLATERALLY ASSIGNED OR
GRANTED ANY OTHER LIEN, SECURITY INTEREST, MORTGAGE OR ANY OTHER ENCUMBRANCE IN
SUCH LEASE OR ANY INTEREST THEREIN; AND

 

(G)                                THERE ARE NO LIENS, SECURITY INTERESTS,
MORTGAGES OR ANY OTHER ENCUMBRANCES ON THE ESTATE OR INTEREST CREATED BY SUCH
LEASE, EXCEPT FOR THE PERMITTED EXCEPTIONS.

 

(iv)                              The Owned Real Property and the Leased Real
Property (collectively, the “Real Property”) comprise all of the Real Property
used or proposed to be used in, or related to, the Business.

 

(v)                                 Except as disclosed in Paragraph
7.1(i)(v) of the Disclosure Schedule, Seller has, or at Closing will have
(A) good, valid and marketable fee title to the Owned Real Property; and
(B) valid leasehold interests in the Leased Real Property, in each case, free
and clear of all encumbrances, except for the Permitted Exceptions.

 

(vi)                              To the Knowledge of Seller, all buildings,
structures, fixtures, building systems and equipment, and all components
thereof, including the roof, foundation, load-bearing walls and other structural
elements thereof, heating, ventilation, air conditioning, mechanical,
electrical, plumbing and other building systems, environmental control,
remediation and abatement

 

29

--------------------------------------------------------------------------------


 

systems, sewer, storm and waste water systems, irrigation and other water
distribution systems, parking facilities, fire protection, security and
surveillance systems, and telecommunications, computer, wiring and cable
installations, included in the Real Property are in good condition and repair,
ordinary wear and tear excepted, and sufficient for the operation of the
Business.

 

(VII)                           THE REAL PROPERTY IS IN COMPLETE COMPLIANCE WITH
ALL APPLICABLE BUILDING, ZONING, SUBDIVISION, HEALTH AND SAFETY AND OTHER LAND
USE LAWS, INCLUDING THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED, AND
ALL INSURANCE REQUIREMENTS AFFECTING THE REAL PROPERTY (COLLECTIVELY, THE “REAL
PROPERTY LAWS”), AND THE CURRENT USE AND OCCUPANCY OF THE REAL PROPERTY AND THE
OPERATION OF SELLER’S BUSINESS THEREON DOES NOT VIOLATE ANY REAL PROPERTY LAWS. 
SELLER HAS NOT RECEIVED ANY NOTICE OF VIOLATION OF ANY REAL PROPERTY LAW, AND TO
SELLER’S KNOWLEDGE, THERE IS NO BASIS FOR THE ISSUANCE OF ANY SUCH NOTICE.

 

(VIII)                        WITH RESPECT TO THE REAL PROPERTY, ALL
CERTIFICATES OF OCCUPANCY, PERMITS, LICENSES, APPROVALS AND AUTHORIZATIONS
(COLLECTIVELY, THE “REAL PROPERTY PERMITS”) OF ALL GOVERNMENTAL AUTHORITIES,
BOARD OF FIRE UNDERWRITERS, ASSOCIATION OR ANY OTHER ENTITY HAVING JURISDICTION
OVER THE REAL PROPERTY, WHICH ARE REQUIRED TO USE OR OCCUPY THE REAL PROPERTY,
OR OPERATE SELLER’S BUSINESS AS CURRENTLY CONDUCTED THEREON, HAVE BEEN ISSUED
AND ARE IN FULL FORCE AND EFFECT. PARAGRAPH 7.1(I)(VIII) OF THE DISCLOSURE
SCHEDULE LISTS ALL MATERIAL REAL PROPERTY PERMITS HELD BY EITHER SELLER WITH
RESPECT TO EACH PARCEL OF REAL PROPERTY.  SELLER HAS DELIVERED TO PURCHASER A
TRUE AND COMPLETE COPY OF ALL REAL PROPERTY PERMITS.  SELLER HAS NOT RECEIVED
ANY NOTICE FROM ANY GOVERNMENTAL AUTHORITY OR OTHER ENTITY HAVING JURISDICTION
OVER THE REAL PROPERTY THREATENING A SUSPENSION, REVOCATION, MODIFICATION OR
CANCELLATION OF ANY REAL PROPERTY PERMIT.

 

(ix)                                To the Knowledge of Seller, and except as
disclosed in PARAGRAPH 7.1(i)(ix), the current use and occupancy of the Real
Property and the operation of the Business of Seller at those addresses as
currently conducted thereon does not violate any easement, covenant, condition,
restriction or similar provision in any instrument of record or other unrecorded
agreement affecting such GOE Real Property (the “Encumbrance Documents”).  To
the Knowledge of GOE it has not received any notice of violation of any
applicable Encumbrance Documents.

 

(j)                                     Fixed Assets.  Except as set forth in
PARAGRAPH 7.1(j) of the Disclosure Schedule:

 

(i)                                     the Fixed Assets and the Improvements
will be operational, taking into account their age and general condition as of
Closing;

 

30

--------------------------------------------------------------------------------


 

(ii)                                  no Fixed Assets or Improvements are
damaged or in need of repair, except for ordinary wear and tear; and

 

(iii)                               each of the Fixed Assets are in the
possession of Seller and are capable of delivery upon Closing.

 

(k)                                  Intellectual Property.

 

(i)                                     EXHIBIT 1.1(f) comprises a full,
complete and accurate listing of the Intellectual Property owned by Seller and
transferred to Purchaser hereunder.

 

(II)                                  THE INTANGIBLE PROPERTY AND INTELLECTUAL
PROPERTY ARE NOT LICENSED TO, OR FROM, ANY OTHER PERSON, AND SELLER OWNS ALL
RIGHT, TITLE AND INTEREST IN AND TO ALL INTANGIBLE PROPERTY AND INTELLECTUAL
PROPERTY.

 

(III)                               EACH PERSON THAT IS THE INVENTOR OR
CO-INVENTOR OF THE INTELLECTUAL PROPERTY, WHICH IS USED BY SELLER WITHIN THE
BUSINESS HAS PROPERLY EXECUTED AND DELIVERED TO THE SELLER AN ASSIGNMENT OF THE
INVENTOR’S RIGHTS IN SUCH INVENTION.

 

(IV)                              THE SELLER HAS NOT INTERFERED WITH, INFRINGED
UPON, MISAPPROPRIATED, OR OTHERWISE COME INTO CONFLICT WITH ANY INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES, AND THE SELLER HAS NOT RECEIVED ANY CHARGE,
COMPLAINT, CLAIM, DEMAND, OR NOTICE ALLEGING ANY SUCH INTERFERENCE,
INFRINGEMENT, MISAPPROPRIATION, OR VIOLATION (INCLUDING ANY CLAIM THAT EITHER
SELLER MUST LICENSE OR REFRAIN FROM USING ANY INTELLECTUAL PROPERTY RIGHTS OF
ANY THIRD PARTY).

 

(V)                                 TO THE BEST OF SELLER’S KNOWLEDGE NO THIRD
PARTY HAS INTERFERED WITH, INFRINGED UPON, MISAPPROPRIATED, OR OTHERWISE COME
INTO CONFLICT WITH ANY INTELLECTUAL PROPERTY RIGHTS OF THE SELLER.

 


(L)                                     CONDUCT OF BUSINESS.

 

Seller has conducted and will conduct its operations up to and including the
Closing in the Ordinary Course of Business. Specifically, and except as
expressly provided in this Agreement, Seller has not, and will not, without the
prior written approval of Purchaser, or as expressly provided in this Agreement,
take any action since May 31, 2008:

 

(I)                                     AMENDING SELLER’S ARTICLES OF
INCORPORATION OR BYLAWS;

 

(II)                                  TRANSACTING ANY SALES OF CAPITAL STOCK OR
ACQUISITIONS OR REDEMPTIONS THEREOF OR THE GRANT OF OPTIONS, WARRANTS OR CALLS;

 

(III)                               FORMING ANY SUBSIDIARY, MAKING ANY
INVESTMENT IN ANY NEW BUSINESS OR ENTERING ANY NEW LINE OF BUSINESS;

 

31

--------------------------------------------------------------------------------


 

(IV)                             MAKING ANY INCREASE IN THE COMPENSATION PAYABLE
TO ITS DIRECTORS, OFFICERS OR EMPLOYEES EXCEPT FOR ROUTINE WAGE INCREASES;

 

(V)                                EXCEPT FOR BORROWINGS IN THE ORDINARY COURSE
OF BUSINESS UNDER SELLER’S EXISTING LINE OF CREDIT, BORROWING OR AGREEING TO
BORROW ANY MONEY OR ASSUMING OR OTHERWISE GUARANTEEING OR BECOMING LIABLE FOR
ANY SORT OF LIABILITY;

 

(VI)                             ENTERING INTO ANY CONTRACT, LEASE, COMMITMENT
OR THE LIKE COMMITTING TO MATERIAL FUTURE EXPENDITURES, NOT DISCLOSED IN A
SCHEDULE TO THIS AGREEMENT, EXCEPT THE ACQUISITION OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS;

 

(VII)                          CHANGING OR MODIFYING ANY ACCOUNTING PRACTICE;

 

(VIII)                       GRANTING OR EXECUTING ANY POWER OF ATTORNEY TO OR
FOR THE BENEFIT OF ANY THIRD PARTY;

 

(IX)                               DEFERRING OR FAILING TO MAKE ANY PAYMENT DUE
WITH RESPECT TO ANY OF THE ASSUMED LIABILITIES ACCORDING TO THE TERMS THEREOF
OR, IF EARLIER, IN THE ORDINARY COURSE OF BUSINESS;

 

(X)                                  SELLING, DISPOSING, TRANSFERRING,
ASSIGNING, OR OTHERWISE REMOVING ANY OF THE ASSETS USED IN, OR RELATED TO, THE
BUSINESS OR ENTERING INTO ANY LETTER OF INTENT TO DO ANY OF THE FOREGOING,
EXCEPT INVENTORY IN THE ORDINARY COURSE OF BUSINESS; OR

 

(XI)                               DISPOSING OF, OR PERMITTING TO LAPSE, ANY
RIGHTS TO USE ANY OF ITS INTELLECTUAL PROPERTY RIGHTS, OR IMPAIRING ITS ABILITY
TO ENFORCE ANY AGREEMENT PROTECTING ANY CONFIDENTIAL OR PROPRIETARY INFORMATION
OF THE BUSINESS.

 

(m)                               Accounts Receivable.  Except as set forth in
PARAGRAPH 7.1(m) of the Disclosure Schedule, all Receivables are valid and fully
collectible and to the best of Seller’s Knowledge, not subject to any defense,
counterclaim or set-off, except and only to the extent of the reserve against
accounts receivable shown on its Business Financial Statements.

 

(n)                                 Inventory.  Except as set forth in PARAGRAPH
7.1(n) of the Disclosure Schedule:

 

(i)                                    all Inventory is owned by Seller, and no
Inventory owned by Seller is in the possession of any other Person; and

 

(ii)                                 all Inventory is good and usable and is
valued at the lower of cost or market, calculated on a FIFO method, in
accordance with GAAP.

 

(o)                                 No Adverse Change.  Except as set forth in
SCHEDULE 7.1(o), there has been no adverse change in the Purchased Assets, or
the operations or condition of Seller, and none of the Real Property
Improvements or Purchased Assets have been

 

32

--------------------------------------------------------------------------------


 

materially damaged by fire or other casualty or otherwise disposed of other than
in the Ordinary Course of Business since the date of this Agreement.

 

(p)                                 Invoicing by Seller.  Seller’s invoices to
customers, as provided to Purchaser during due diligence, reflect pricing to
customers which pricing is expressly permitted under the Contracts, and reflect
no charges or billing for amounts which are not expressly permitted under the
Contracts or otherwise agreed to in writing by the parties thereto.

 


(Q)                                 TRADE RIGHTS, LICENSES AND PERMITS AND
FRANCHISES.


 

Seller possesses all material Trade Rights, Licenses and Permits, approvals, and
notifications, governmental or otherwise, the absence of which would have a
material adverse effect on the Business.  All of such Trade Rights, Licenses and
Permits are freely assignable and transferable to Purchaser at the Closing and
will continue to be in full force and effect after such transfer.

 

(r)                                    Agreements, Arrangements, Contracts, and
Commitments.

 

PARAGRAPH 7.1(R) of the Disclosure Schedule sets forth a list of each and every
agreement, arrangement, contract or commitment to which Seller is a party, and
to which any Seller Party is bound.  Except as provided in PARAGRAPH 7.1(R) of
the Disclosure Schedule, each such agreement, arrangement, contract or
commitment is terminable pursuant to the terms of the contract without penalty,
cost or Liability on notice not exceeding sixty (60) days.  Full, complete and
accurate copies of all material agreements, arrangements, contracts or
commitments, have been provided to Purchaser.  Except as provided therein, all
of such agreements, arrangements, contracts or commitments are in full force and
effect, Seller is in material compliance therewith, and Seller is not in breach
permitting termination by, or an award of damages to, the other Party(ies)
thereto (nor has it received notice of a claim that it is in such breach) of any
contracts identified in the Disclosure Schedule.  Except as provided in the
Disclosure Schedule any consents to the assignment of such Contracts, if any, as
are required shall be obtained by the Seller prior to Closing.

 

Neither GOE nor GOECA has received any written notice that any party to any of
the Assigned Contracts intends to cancel or terminate the agreements.

 

(s)                                  Potential Acquirers.  Since February 11,
2008, Seller has not negotiated with, or provided confidential information
identifying Seller on a named basis to, any potential acquirer of the Business,
the Purchased Assets prior to executing appropriate confidentiality and
non-disclosure agreements (each such Person is hereinafter, a “Potential
Acquirer”).  All of such agreements shall be provided to Purchaser at Closing,
are assignable to Purchaser, and shall be assigned to Purchaser pursuant to
SECTIONS 1.1(J) AND 4.2(d) and shall be enforceable by Purchaser after Closing.

 

33

--------------------------------------------------------------------------------


 

(t)                                    Employee Plans.

 

(i)                                     Except as provided in PARAGRAPH
7.1(t) of the Disclosure Schedule, Seller does not have in place any pension,
retirement, disability, medical, dental, or other death benefit plan, profit
sharing, deferred compensation, stock option, or severance plan, including,
without limitation, any “pension plan” as defined in section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) (“Pension
Plan”), and any “welfare plan” as defined in section 3(1) of ERISA (“Welfare
Plan”), whether  or not any of the foregoing are funded (collectively the
“Employee Plans”). The term “Employee Plan” shall also include every plan, fund,
contract, program, policy, agreement and arrangement (whether written or not):

 

(A)                              which is sponsored, maintained or contributed
or required to be contributed to by the Seller or by any trade or business,
whether or not incorporated (an “ERISA Affiliate”), that together with Seller
would be deemed a single employer within the meaning of section 4001(b) of
ERISA, or to which the Seller or an ERISA Affiliate is a party, for the benefit
of present or former employees or managers of  Seller (or any subsidiary of 
Seller);

 

(B)                                which the Seller or any ERISA Affiliate has
committed to implement, establish, adopt or contribute to in the future;

 

(C)                                for which the Seller is or may be financially
liable as a result of the direct sponsor’s affiliation to the Seller or its
owners (whether or not such affiliation exists at the date of this Agreement and
notwithstanding that the plan is not maintained by the Seller for the benefit of
its employees or former employees);

 

(D)                               which is in the process of terminating (but
such term does not include any arrangement that has been terminated and
completely wound up prior to the date of this Agreement such that the Seller has
no present or potential Liability with respect to such arrangement);

 

(E)                                 for or with respect to which the Seller is
or may become liable under any the common law successor doctrine, express
successor Liability provision of Law, provisions of a collective bargaining
agreement, labor or employment Law or agreement with a predecessor employer.

 

(ii)                                  With respect to any Employee Plans
referred to in PARAGRAPH 7.1(t) of the Disclosure Schedule:

 

(A)                              Such Employee Plans reflect the applicable
requirements of ERISA to the extent required by Law. The 401(k) Plan is the only

 

34

--------------------------------------------------------------------------------


 

Employee Plan that is intended to satisfy the requirements of section 401,
et.seq. of the Code. The 401(k) Plan is a prototype plan that utilizes the form
of basic plan document and adoption agreement comprising the American Funds
Distributors, Inc. Nonstandardized 401(k) Plan.  The form of the prototype basic
plan document and the adoption agreement comprising the American Funds
Distributors, Inc. Nonstandardized 401(k) Plan have been determined by the
National Office of the Internal Revenue Service to comply with the requirements
of section 401 et.seq. of the Code.  Each of the Employee Plans is currently
being administered, and has been in material compliance with the applicable
provisions of the Code and ERISA;

 

(B)                                There is no current matter which could
reasonably be expected to adversely affect the qualified tax exempt status of
any such Employee Plan and trust under the Code.

 

(C)                                To the best of Seller’s Knowledge, all
required reports and descriptions (including Form 5500 Annual Reports, summary
annual reports, and summary plan descriptions) have been timely filed and
distributed appropriately with respect to each such Employee Plan.  To the
extent applicable, the requirements of Part 6 of Subtitle B of Title I of ERISA
and Code section 4980B of the Code have been met with respect to each such
Employee Plan which is a Welfare Plan.

 

(D)                               All contributions (including all employer
contributions and employee salary reduction contributions) which are due have
been paid to each such Employee Plan which is a Pension Plan and all
contributions for any period ending on or before the Closing which are not yet
due have been paid to each such Pension Plan or accrued in accordance with the
past custom and practice of the Seller. All premiums or other payments due for
all periods ending on or before the Closing have been paid (or, with respect to
those not yet due, will have been paid on or before Closing) with respect to
each such Employee Plan which is a Welfare Plan.

 

(E)                                 Seller has delivered or made available to
the Purchaser correct and complete copies of the plan documents and summary plan
descriptions, the most recent determination letter received from the Internal
Revenue Service, the most recent Form 5500 Annual Report, and all related trust
agreements, insurance contracts, and other funding agreements which implement
each such Employee Plan.

 

(F)                                 None of the Employee Plans, the trusts
created thereunder, or any trustee, investment manager or administrator thereof,
has engaged in

 

35

--------------------------------------------------------------------------------


 

a non-exempt “prohibited transaction” as such term is defined in section 406 of
ERISA and section 4975 of the Code.

 

(G)                                No Employee Plan is subject to Title IV of
ERISA.

 

(H)                               None of the Employee Plans is a multiemployer
plan as defined under section 3(37) of ERISA or subject in any way to the
provisions of the Multiemployer Pension Plan Amendments Act of 1980, as amended.

 

(I)                                    Except as disclosed in PARAGRAPH
7.1(t) of the Disclosure Schedule or as otherwise contemplated by this
Agreement:  (1) no action, suit, charge, complaint, proceeding, hearing,
investigation, or claim is pending with regard to any Employee Plan other than
routine claims for benefits or, if contested, are not material in amount;
(2) the consummation of the Contemplated Transactions will not cause any
Employee Plan to increase benefits payable to any participant or beneficiary;
(3) the consummation of the Contemplated Transactions will not:  (a) entitle any
current or former employee of the Seller to severance pay, unemployment
compensation or any other payment, benefit or award under the Employee Plans; or
(b) except as required by applicable Law, accelerate or modify the time of
payment or vesting, or increase the amount of any benefit, award or compensation
due any such employee under the Employee Plan; (4) all Employee Plans have been
administered in all material respects in compliance with the documents and
instruments governing the Employee Plans, except in cases where changes in the
Law require compliance with the Laws for periods preceding the date the Employee
Plans are required to be amended with retroactive affect; (5) all materials
disclosures and notices required by applicable Law or Employee Plan provisions
to be given to participants and beneficiaries in connection with each Employee
Plan have been properly and timely made; and (6) with respect to the Employee
Plans, the Seller has no material Liability (either directly or as a result of
indemnification) for (and the transaction contemplated by this Agreement will
not cause any Liability for): (a) any excise taxes under the Code sections 4971
through 4980B of the Code or section 4999 or section 5000 of the Code, or
(b) any penalty under section 502(i), or section 502(l) of the Code, Part 6 of
Title I of ERISA or any other provision of ERISA, or (c) any excise taxes,
penalties, damages or equitable relief as a result of any prohibited
transaction, breach of fiduciary duty or other violation under ERISA or any
other applicable Law.

 

36

--------------------------------------------------------------------------------


 

(u)                                 Union and Employment Contracts and Other
Employment Matters.

 

(i)                                     No executive, key employee or group of
employees has provided notice of termination of their employment or, to the
Knowledge of Seller, has any plans to terminate employment with the Seller.  GOE
and GOECA will disclose any such notice to Purchaser within three (3) business
days of receiving such notice.

 

(ii)                                  Seller is not a party to any collective
bargaining agreement or any other written employment agreement with its
employees, nor is Seller a party to any other written contract or understanding
that contains any severance pay liabilities or obligations, except for accrued,
unused vacation pay or accrued, unused sick leave pay for its employees.

 

(iii)                               During the last three (3) years Seller has
not experienced any work stoppages, walkouts, or strikes or attempts by its
employees to organize a union.

 

(iv)                              In the past three (3) years no claims have
been made against Seller by any former or present employee based on employment
discrimination, age discrimination, equal employment opportunity, sexual
harassment, human rights Laws violations, wrongful discharge, or unfair labor
practices, and Seller has no Knowledge of any facts or circumstances upon which
any such claim could be made.

 

(v)                                 Seller has not received any claim asserting
and have no Knowledge of any failure of Seller to comply with applicable federal
and state Laws and regulations relating to employment of labor, including Laws
and regulations relating to wages, hours, collective bargaining, withholding
taxes, and employee health and benefits.

 

(vi)                              Seller is in compliance with the Immigration
Reform & Control Act of 1986.

 

(vii)                           Seller is in compliance with ERISA.

 

(viii)                        Seller is in compliance with the Occupational
Safety and Health Act.

 

(v)                                 Major Customers; Major Suppliers.

 

(i)                                     Major Customers.  For the three
(3) previous fiscal years, SCHEDULE 7.1(v)(i) sets forth the identity of the
twenty largest customers (or 80 percent) of the Business of Seller based on the
aggregate value of the products purchased from Seller.  Except as set forth on
PARAGRAPH 7.1(v)(i) of the Disclosure Schedule, no customer has reduced or has
notified GOE or GOECA that it intends  to cease doing business with Seller, or
reduce the amount of purchases of products from Seller.

 

(ii)                                  Major Suppliers.  For the three
(3) previous fiscal years, SCHEDULE 7.1(v)(ii) sets forth the identity of the
twenty largest suppliers

 

37

--------------------------------------------------------------------------------


 

(or 80 percent of supply costs) of raw materials or equipment used by GOE or
GOECA.  Except as set forth on SCHEDULE 7.1(v)(ii) no supplier has reduced or
has notified GOE or GOECA that it intends to reduce the amount of raw materials
or equipment available for purchase by Seller.

 


(W)                               LIABILITY CLAIMS.

 

All products sold or services provided by Seller have been merchantable, have
not been adulterated or misbranded within the meaning of the Federal Food, Drug
and Cosmetic Act, as amended, and not an article which may not be introduced
into interstate commerce under the provisions of Section 404 or 505 of such act,
and has not been an article which cannot be legally transported or sold under
the provisions of any federal, state or local Law, and have complied with the
terms of any written or oral warranties made by Seller and all such warranties
are identified in the Disclosure Schedule and copies of all written warranties
are attached thereto. During the last three (3) years, Seller has not received
any single claim exceeding Ten Thousand Dollars ($10,000.00) or claims in the
aggregate exceeding Twenty Five Thousand Dollars ($25,000.00) based upon an
alleged breach of product warranty, arising from Seller’s provision of products
or services (hereafter collectively referred to as “Liability Claims”). The
Seller has no Knowledge that future Liability Claims with respect to products or
services of Seller sold prior to the Closing will be different from Seller’s
past experience with respect thereto as set forth herein.

 


(X)                                   ENVIRONMENTAL, HEALTH AND SAFETY MATTERS;

 

Seller has not violated, and is not in violation of, any Environmental, Health
and Safety Requirements.  Seller does not now, and has not previously, owned,
leased, operated or controlled any real property, including the Business
Premises, upon which any Hazardous Substances have been treated, stored, used,
released or disposed.  Seller does not now, and has not previously, owned,
leased or controlled any Hazardous Substances treated, stored, used or released
at any location other than the Business Premises.  All storage tanks and
associated pipes, pumps and structures (whether above or below ground) located
in or on the Business Premises or any other real property currently or
previously owned, leased, operated or controlled by Seller, are in sound
condition, free of corrosion, meet all applicable performance standards and do
not now, and have not at any time in the past evidenced impaired integrity or
leakage.  Without limiting the generality of the foregoing, Seller’s disposal
practices, including the disposal of egg shells, has fully complied with all
applicable Laws.  Seller has received no notice of any such alleged violation,
or any of the matters set forth in this subsection.  No material expenditures
are required for Seller to comply with Environmental, Health and Safety
Requirements.

 


(Y)                                 INSURANCE.

 

A complete list of Seller’s current insurance coverage is attached hereto in
PARAGRAPH 7.1(x) of the Disclosure Schedule.  Seller has maintained, and will
continue to maintain until the Closing, insurance on Seller’s tangible real and
personal property and assets, whether owned or leased, against loss or damage by

 

38

--------------------------------------------------------------------------------


 

fire or other casualty, in the amounts currently maintained.  All such insurance
is in full force on the date of this Agreement, and there are no premium
payments past due thereon. Seller has promptly and adequately notified Seller’s
insurance carriers of any and all claims known to Seller with respect to the
operations or products of Seller for which Seller is insured.

 


(Z)                                   BURDENSOME CONDITIONS.

 

There are no actions taken, pending or threatened, by any governmental authority
or other Person to investigate or challenge any action or inaction of Seller
under any applicable Laws, nor is Seller subject to any existing judgment,
order, or decree which would prevent, or make illegal the consummation of the
Contemplated Transactions or which would have an adverse effect on the Business
or the Purchased Assets.

 


(AA)                            LITIGATION.

 

There is no pending litigation against Seller, nor to the Knowledge of Seller
any adverse claims which may lead to litigation, relating to any aspect of the
Business or the Purchased Assets.

 


(BB)                          LAWS AND REGULATIONS.

 

Seller is in material compliance with all Laws relating to the Business or the
Purchased Assets. Seller has not received any notice of, and Seller has no
Knowledge of, any sort of alleged material violation of any such Laws.

 


(CC)                            BREACHES OF CONTRACTS; REQUIRED CONSENTS.

 

Neither the execution and delivery of this Agreement by Seller nor compliance by
Seller with the terms and provisions thereof, will:

 

(I)                                     CONFLICT WITH OR RESULT IN A BREACH OF:

 

(A)                              ANY OF THE TERMS, CONDITIONS, OR PROVISIONS OF
THE ARTICLES OF INCORPORATION, BYLAWS, OR OTHER GOVERNING INSTRUMENTS OF SELLER;

 

(B)                                ANY JUDGMENT, ORDER, DECREE, OR RULING TO
WHICH SELLER IS A PARTY OR BY WHICH ANY OF THEM IS BOUND;

 

(C)                                ANY LAW, RULE, REGULATION OR INJUNCTION OF
ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH SELLER IS SUBJECT; OR

 

(D)                               ANY MORTGAGE, AGREEMENT, CONTRACT, LEASE, OR
COMMITMENT BINDING UPON SELLER;

 

(II)                                  REQUIRE THE AFFIRMATIVE CONSENT OR
APPROVAL OF ANY THIRD PARTY; OR

 

(III)                               CAUSE ACCELERATION OF ANY OTHER OBLIGATIONS
OF SELLER.

 

39

--------------------------------------------------------------------------------


 


(DD)                          BROKERS.

 

Seller has engaged Greene Holcomb & Fisher as their broker in connection with
the Contemplated Transactions, and has engaged no other broker in connection
with the Contemplated Transactions. Greene Holcomb & Fisher’s fees for this
transaction shall be the sole responsibility of Seller and will be paid by
Seller via wire transfer at Closing.

 


(EE)                            COPIES OF DOCUMENTS.

 

Seller has made available for inspection and copying by Purchaser true and
correct copies of all documents referred to in this Agreement or in any exhibit
hereto.

 

(ff)                                Change of Control Agreements.

 

Seller does not have in place any agreements, whether written or oral, that
provide any Person extraordinary rights (including rights with respect to
voting, appointment of directors or officers, control of operations, or
limitations on shareholders’ exercise of shareholder’s normal rights incidental
to their respective share ownership in such corporations) with respect to Seller
whether presently existing or arising upon consummation of any of the
Contemplated Transactions.

 

Section 7.2.                                REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

 

Purchaser makes the following representations and warranties to Seller with the
intention that Seller may rely upon the same and acknowledges that the same
shall be true on the date hereof and as of the Closing (as if made at the
Closing) and shall survive the Closing.

 

(a)                                  Organization.  Purchaser is a corporation,
duly organized, validly existing, and in good standing under the Laws of the
State of Iowa, and has all requisite power and authority, corporate and
otherwise, and possesses all necessary government licenses, to own and lease its
properties and assets and to conduct the business in which it is presently
engaged.

 

(b)                                 Corporate Authority.  This Agreement and all
Ancillary Documents constitute the legal, valid, and binding obligation of
Purchaser in accordance with the terms thereof.  Purchaser has all requisite
corporate power and authority, including the approval of its Board of Directors,
to execute, perform, carry out the provisions of, and consummate the
Contemplated Transactions.

 

(c)                                  Breaches of Contracts; Required Consents. 
Neither the execution and delivery of this Agreement by Purchaser, nor
compliance by Purchaser with the terms and provisions thereof, will:

 

(i)                                     Conflict with or result in a breach of:

 

(A)                              Any of the terms, conditions, or provisions of
the Articles of Incorporation, Bylaws, or other governing instruments of
Purchaser;

 

(B)                                Any judgment, order, decree, or ruling to
which Purchaser is a party or by which it is bound;

 

40

--------------------------------------------------------------------------------


 

(C)                                Any Law, rule, regulation or injunction of
any court or governmental authority to which Purchaser is subject; or

 

(D)                               Any mortgage, agreement, contract, lease, or
commitment which is material to the financial condition of Purchaser; or

 

(ii)                                  Require the affirmative consent or
approval of any third party.

 

(d)                                 Brokers.  Purchaser has not engaged the
services of any broker or finder in connection with the transaction described in
this Agreement.

 

(e)                                  Financial Capability.  The Purchaser at the
Closing will have sufficient funds to pay the Purchase Price in connection with
the Contemplated Transactions.

 

ARTICLE 8.                             RESTRICTIVE COVENANTS.

 

Section 8.1.                                NON-COMPETITION.

 

The Seller hereby covenants that from and after the Closing and for a period of
five (5) years it will not, either alone, or jointly with, or as a partner,
principal or agent for any Person, firm, partnership, business, or corporation,
either directly or indirectly: (a) engage in the Business anywhere in the United
States of America; or (b) engage in any occupation, business or interests
similar to, competitive with, or of the same nature as the Business as
heretofore conducted by Seller or as it may hereafter be conducted by Purchaser.

 

Section 8.2.                                NON-DISCLOSURE.

 

Seller acknowledges and agrees that all books, documents, lists and records
pertaining to the Seller and the Business which are Purchased Assets
(hereinafter collectively, the “Records”), whether the Records are written,
typed, printed, contained on microfilm, computer disk, tape or any other form of
storage media, are the sole and exclusive property of the Business and that upon
consummation of the transactions contemplated in the Agreement will become the
sole and exclusive property of the Purchaser.  Further, Seller shall not
divulge, communicate, use to the detriment of Purchaser or the Business, or for
the benefit of the Seller or any other Person, or otherwise misuse, any
confidential information, data, or trade secrets, whether or not contained in
the Records, which are proprietary or confidential to Purchaser, the Seller, or
the Business (as distinguished from material which is or may come into the
public domain through no fault of Seller) including any material which is part
of, contained in, or related to the Purchased Assets, or Seller’s processes or
techniques, technical data or cost or pricing information except to the extent
such information is in the public domain or prior to Closing comes into the
public domain through no fault of Seller, and except to the extent required to
be disclosed by Law or court order, or as required in litigation or subpoena to
which the Seller is subject.

 

Section 8.3.                                NO USE OF NAME.

 

Seller covenants that from and after Closing they shall not use the mark Golden
Oval Eggs either as a corporate name or in any trade or business nor shall it
use any name containing the word “Golden Oval Eggs” or any name confusingly
similar to such name or words.

 

41

--------------------------------------------------------------------------------


 

Section 8.4.                                INJUNCTIVE RELIEF.

 

The Parties agree that it would be impossible to measure in money the damages
which will accrue to Purchaser or the Business by reason of Seller’s failure to
comply fully with the covenants contained in this ARTICLE 8. Seller acknowledges
that the remedy at Law for any breach would be inadequate, and that, in addition
to damages, Purchaser shall be entitled to injunctive relief from any court
having jurisdiction of Seller and the subject matter, ordering specific
performance of the provisions of this ARTICLE 8. In any action to enforce the
provisions of the ARTICLE 8, Seller shall waive the right to claim that
Purchaser has an adequate remedy at Law. Seller specifically admits receipt and
adequacy of consideration for the covenants contained in this ARTICLE 8 and the
reasonableness of the restrictions contained in this ARTICLE 8.

 

ARTICLE 9.                             SURVIVAL.

 

Section 9.1.                                SURVIVAL OF REPRESENTATIONS AND
WARRANTIES.

 

Excluding any claims related to Intentional Misrepresentation or fraud, i) the
right of the Parties to make any claims for breaches of the representations and
warranties contained in SECTION 7.1 hereof, and ii) any liability for breaches
of the representations and warranties contained in SECTION 7.1 and SECTION 7.2
hereof; shall terminate upon the Closing.

 

ARTICLE 10.                      GENERAL.

 

Section 10.1.                         ENTIRE AGREEMENT.

 

This Agreement, together with the schedules and exhibits pursuant to this
Agreement or executed and delivered at Closing, sets forth the entire agreement
and understanding among the Parties as to the subject matter, and merges and
supersedes all prior discussions, agreements, and understandings of every and
any nature among them. This Agreement shall be effective only when signed by all
of the Parties on the signature pages. No Party shall be bound by any condition,
definition, warranty, or representations, other than as expressly set forth or
provided for in this Agreement, or as may be, on or subsequent to the date of
this Agreement set forth in writing and signed by the Party to be bound.  This
Agreement may not be amended, supplemented, changed, or modified, except by
agreement in writing signed by the Parties to be bound.

 

Section 10.2.                         APPLICABLE LAW; WAIVER OF JURY TRIAL;
CONSENT TO JURISDICTION.

 

The validity, construction and performance of this Agreement shall be governed
by and construed in accordance with the internal Law of the state of Minnesota
applicable to contracts executed in and performed entirely within such state,
without reference to any choice of Law statutes or principals thereof. With
respect to any litigation arising out of this Agreement, the Parties expressly
waive any right they may have to a jury trial and agree that any litigation
shall be tried by a judge without a jury. Each Party agrees to non-exclusive
personal jurisdiction and venue in the United States District Court for the
District of Minnesota and/or any State District Court in Minnesota.

 

42

--------------------------------------------------------------------------------


 

Section 10.3.                         SCHEDULES AND EXHIBITS.

 

Each schedule and exhibit delivered pursuant to the terms of this Agreement
shall be in writing, subject to amendments permitted under the express terms and
conditions of SECTION 3.10 and shall constitute a part of this Agreement as if
fully set forth in this Agreement.

 

Section 10.4.                         EXECUTION IN COUNTERPARTS.

 

For the convenience of the Parties, this Agreement may be executed in one or
more counterparts (including facsimile counterparts which shall have the same
effect as originals), and by different Parties on different counterparts with
the same effect as if the signatures were on the same instrument. This Agreement
shall be effective and binding upon all Parties only when all Parties have
executed a counterpart of this Agreement.

 

Section 10.5.                         HEADINGS.

 

The headings in the sections of this Agreement are inserted for convenience only
and shall not constitute a part of this Agreement.

 

Section 10.6.                         PRONOUNS.

 

All pronouns used in this Agreement shall be deemed to include the masculine,
feminine, and neuter.

 

Section 10.7.                         PLURALS.

 

Plural terms shall be deemed to include the singular and the singular the plural
whenever necessary or appropriate to effect the intent of this Agreement
including in conjunction with defined terms as set forth in this Agreement.

 

Section 10.8.                         BINDING EFFECT AND BENEFIT.

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective heirs, executors, legal representatives, successors, and
permitted assigns.

 

Section 10.9.                         SUCCESSORS AND ASSIGNS.

 

No Party hereto shall assign or transfer any of its rights or obligations
without the prior written consent of the other Parties. Notwithstanding the
foregoing, Purchaser may assign its rights and obligations (or any portion
thereof) hereunder to an Affiliate, whether presently existing or formed
subsequent to the date hereof; provided, however, that Purchaser shall guarantee
the performance hereof by its assignee subject to the terms and conditions of
this Agreement.

 

Section 10.10.                  NO THIRD PARTY RIGHTS.

 

This Agreement is not intended, and shall not be construed, to create any rights
in any Person other than the Parties to this Agreement and no other Person shall
have any rights as a third party beneficiary under this Agreement.

 

Section 10.11.                  NOTICES.

 

(a)                                  Recipients.  All notices, consents,
waivers, and other communications (each hereinafter a “Notice”) which are
required to be given or may be given pursuant to the terms of this Agreement
shall be in writing signed by the Party or an officer of the Party giving notice
or by counsel for such Party and shall be sufficient in all respects if
delivered in person, or mailed by registered or certified mail, postage prepaid,
or sent by commercial expedited delivery service, as follows:

 

43

--------------------------------------------------------------------------------


 

If to Seller or any of them:

 

Golden Oval Eggs, LLC

 

 

 

With a copy to (which copy shall  be mandatory to effect Notice but shall not
alone constitute Notice):

 

Mark Hanson

 

Stoel Rives LLP

 

Suite 4200

 

 

33 South Sixth Street

 

 

Minneapolis, MN 55402

 

 

 

If to Purchaser:

 

Rembrandt Enterprises, Inc.

 

 

1419 480th Street

 

 

Rembrandt, IA 50576

 

 

Attention: President

 

 

 

With a copy to (which copy shall be mandatory to effect Notice but shall not
alone  constitute Notice):

 

Rembrandt Enterprises, Inc.

 

c/o 1725 Roe Crest Drive

 

North Mankato, Minnesota 56002-3728

 

 

Attn: General Counsel’s Office

 

or such replacement address as any Party hereto shall have designated by Notice
to the other Parties as provided in this Agreement.

 

(b)                                 Effective Time.  Any Notice shall be
effective when the Party giving the Notice has complied with
SECTION 10.11(a) and when received by all Persons specified to receive such
Notice.  A Notice is deemed to have been received as follows:

 

(i)                                     upon receipt as indicated on the signed
receipt, if given by hand or sent by registered or certified mail or commercial
expedited delivery service; or

 

(ii)                                  if the Party to whom Notice is sent
refuses delivery or if the Notice cannot be delivered due to a change in address
for which no Notice was provided, then upon rejection, refusal or inability to
deliver.

 

Notwithstanding the foregoing provisions, if any Notice is received after 5 p.m.
on any Business Day or on any day other than a Business Day where received, the
Notice shall be deemed to have been delivered at 9 a.m. on the next following
Business Day.

 

Section 10.12                     DEFINITIONS.

 

Unless otherwise specified in this Agreement, the following terms (or any
singular, plural, derivative or alternative form) as used in this Agreement or
the instruments, certificates, or other documents required under this Agreement,
shall have the meanings assigned in this SECTION 10.12:

 

44

--------------------------------------------------------------------------------


 

(a)                                  Affiliate.  Affiliate means any Person
controlling, controlled by or under common control with the Party or Person
specified, including any:

 

(iii)                               subsidiaries;

 

(iv)                              partners;

 

(v)                                 divisions; and

 

(vi)                              shareholders possessing the authority to
appoint a majority of the board of directors or to direct the actions of such
Party or Person.

 

(b)                                 Ancillary Documents.  Ancillary Documents
means, in the case of Seller, all documents executed by Seller and delivered
under SECTION 4.2, and in the case of Purchaser, all documents executed by
Purchaser and delivered under SECTION 4.3.

 

(c)                                  Business Day.  Business Day means a day
other than a Saturday, Sunday or other day on which commercial banks in New
York, New York, are authorized or required by Law to close.

 

(d)                                 Contemplated Transactions.  Contemplated
Transactions means all of the transactions contemplated by this Agreement,
including:

 

(i)                                    the execution, delivery, and performance
of the agreements and other instruments to be delivered pursuant to the terms of
this Agreement;

 

(ii)                                 the performance by the Parties of their
respective covenants and obligations under this Agreement; and

 

(iii)                              the purchase and sale of the Purchased
Assets.

 

(e)                                  Customer and Prospect Information. 
Customer and Prospect Information means: (i) all information regarding customers
(regardless of date of last purchase) and prospects (regardless of date of last
contact) whether maintained as an individual record or in composite or list form
including contact information, source of customer or prospect name, demographic
information (including SIC or other industry codes, nature of business, and
employee count), transaction records (including notes), purchase history, order
and contact frequency, responses to marketing campaigns and offers, billing and
payment history, shipping and credit information and terms; and (ii) all
information regarding marketing and prospecting campaigns, techniques and offers
including source(s) of lists, analysis of list performance, response rates,
advertising costs, total campaign revenue, total campaign cost of goods sold and
other costs, average order size, customer retention, and lifetime value of
customers.

 

(f)                                    Environmental, Health and Safety
Requirements.  Environmental, Health and Safety Requirements means any Laws
relating to public health and safety, worker health and safety, and pollution
and protection of the environment, including the

 

45

--------------------------------------------------------------------------------


 

treatment, storage, use, release, disposal, or management of Hazardous
Substances, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. Section 9601 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et
seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
Section 6901 et seq., the Clean Water Act, 33 U.S.C. Section 2601 et seq., the
Toxic Substances Control Act, 15 U.S.C. Section 2601 et. seq., the Federal
Insecticide Fungicide, and Rodenticide Act, 7. U.S.C. Section 136 et seq., the
Oil Pollution Act of 1990, 33 U.S.C. Section 2701 et seq., the Occupational
Safety and Health Act, 29 U.S.C. Section 651 et seq., and the Emergency Planning
and Community Right to Know Act, as those laws have been amended or
supplemented, and the regulations promulgated pursuant to those laws, and all
analogous state or local laws.

 

(g)                                 GAAP.  GAAP means United States generally
accepted accounting principles, consistently applied.

 

(h)                                 Hazardous Substances.  Hazardous Substances
means any waste, pollutant, contaminant, hazardous or toxic substance or waste,
special waste, or any constituent of any hazardous or toxic substance or waste
which is regulated by any Environmental Health and Safety Requirement due to its
properties of being toxic, hazardous, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, or mutagenic, including, without
limitation, petroleum and petroleum products or byproducts, asbestos,
asbestos-containing materials, or presumed asbestos-containing materials, urea
formaldehyde and polychlorinated byiphenyls, and any other substances defined or
listed as “hazardous substances”, “hazardous materials”, “hazardous waste”,
“extremely hazardous substances”, “toxic substances”, “toxic chemicals”, or any
variation thereof, pursuant to applicable Laws.

 

(i)                                     Intellectual Property Rights. 
Intellectual Property Rights means:

 

(A)                                             all inventions (whether or not
patentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof;

 

(B)                                               all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith;

 

(C)                                               all works (whether or not
copyrightable), all copyrights, and all applications, registrations, and
renewals in connection therewith;

 

46

--------------------------------------------------------------------------------


 

(D)                                              all mask works and all
applications, registrations, and renewals in connection therewith;

 

(E)                                                all trade secrets and
confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals);

 

(F)                                                all computer software
(including data and related documentation);

 

(G)                                               all other proprietary rights;
and

 

(H)                                              all copies and tangible
embodiments thereof (in whatever form or medium).

 

(j)                                     Intentional Misrepresentation. 
Intentional Misrepresentation means the equivalent of a person intentionally
making a false statement with the hope and intent that you rely upon it to your
harm. Intentional misrepresentation can take the form of an intentionally made
false promise to do something in the future with no intention of performing at
the time the promise is made. Similarly, where someone, because of a
relationship with the other person, has a duty to disclose certain facts and
intentionally conceals them, that person can be guilty of intentional
misrepresentation.

 

(k)                                  Knowledge.  Knowledge means, with respect
to any Person, actual knowledge of a fact or constructive knowledge if a
reasonably prudent Person in a like position would have known, or should have
known, the fact after due inquiry, and with respect to any corporation or other
entity, actual knowledge of a fact by any officer, director or employee of such
corporation or entity (or any Affiliate) or constructive knowledge if a
reasonably prudent officer, director or employee would have known, or should
have known the fact after due inquiry.   For purposes of this Agreement,
officers, directors or employees of the Seller are limited to Dana Persson, Rob
Harrington, Tom Powell, Jerry Armstrong and William Bloyer, and in the case of
Purchaser, are limited to Dave Rettig, Bill Kozitza and Brad Fullmer.

 

(l)                                     Laws.  Laws means any applicable
federal, state, county, or local laws, statutes, rules, regulations, ordinances
and requirements promulgated by governmental or other authorities including any
judicial or administrative interpretations thereof.

 

(m)                               Liability.  Liability means any liability
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

 

47

--------------------------------------------------------------------------------


 

(n)                                 Most Recent Balance Sheet.  Most Recent
Balance Sheet means the balance sheet(s) included within the Financial
Statements as of the Most Recent Fiscal Year End.

 

(o)                                 Most Recent Fiscal Year End.  Most Recent
Fiscal Year End means August 31, 2007.

 

(p)                                 Ordinary Course of Business.  Ordinary
Course of Business means:

 

(i)                                    the action is consistent with the past
custom and practice (including with respect to quantity and frequency) of such
Person in the day-to-day operations of such Person; and

 

(ii)                              the action is not required to be authorized by
the board of directors of such Person (or by any Person or group of Persons
exercising similar authority) and is not required to be authorized by the parent
company (if any) of the Person.

 

(q)                                 Party.  Party means each Seller Party and
the Purchaser.

 

(r)                                    Person.  Person means an individual, a
partnership, a corporation, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, or a governmental entity (or any
department, agency, or political subdivision thereof).

 

(s)                                  Related Person.  Related Person means a
Person which is:

 

(i)                                     an Affiliate of the specified Person; or

 

(ii)                                  is a shareholder, officer, director of the
specified Person; or

 

(iii)                               is a parent, child, spouse or sibling or a
member of the same household of the specified Person or of any of the foregoing
Related Persons.

 

Section 10.13.                  SEVERABILITY.

 

If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, that provision shall be enforced to the greatest extent
permissible so as to affect the intent of the Parties, and the legality,
validity and enforceability of the remaining provisions shall in no manner be
affected or impaired. If necessary to effect the intent of the Parties, the
Parties will negotiate in good faith to amend this Agreement to replace the
illegal, invalid or unenforceable provision with legal, valid and enforceable
language which as closely as possible reflects the intent.

 

Section 10.14.                  EXPENSES.

 

Each Party shall each bear and pay for its own costs and expenses incurred by it
or on its behalf in connection with the Contemplated Transactions, including,
without limitation, all fees and

 

48

--------------------------------------------------------------------------------


 

disbursements of attorneys, accountants, brokers, and financial consultants
incurred through the Closing (“Transaction Costs”).

 

Section 10.15.                  PUBLICITY.

 

No public release, announcement or other form of publicity concerning this
Agreement or the Contemplated Transactions shall be issued by any Party without
the prior written consent of all other Parties hereto; provided, however, that
GOE is authorized to make such disclosures as may be required under applicable
securities and other Laws and further provided in SECTIONS 3.8 and 3.9 of this
Agreement.

 

Section 10.16.                  WAIVER.

 

The waiver by any Party of any other Party’s non-compliance with any obligation
or responsibility shall be ineffective unless given in writing and shall not be
deemed a waiver of other instances of non-compliance or of any Party’s remedies
for such non-compliance.

 

Section 10.17.                  Construction; INTERPRETATION.

 

The Parties acknowledge that this Agreement was prepared by the Purchaser solely
as a convenience and that all Parties and their counsel have read and fully
negotiated all the language used in this Agreement. No rule of construction
shall apply to this Agreement which construes ambiguous or unclear language in
favor of or against any Party by reason of that Party’s role in drafting this
Agreement.  No provision hereof shall be construed as a limitation or
modification of any other provision hereof.  Unless otherwise specified in the
relevant provision, “including” means “including without limitation” and no
exclusion of unlisted items shall be inferred from their absence.

 

Section 10.18.                  DISCLOSURE SCHEDULES.

 

Items required to be disclosed on the Disclosure Schedule shall be deemed to be
disclosed unless such disclosure identifies the matter with reasonable
particularity and describes the item to be disclosed in reasonable detail. No
such disclosure under any Schedule or certificate shall be deemed a disclosure
under any other Schedule or certificate unless the latter Schedule or
certificate contains a clear reference to the former Schedule or certificate and
the referenced disclosure identifies both exceptions with reasonable
particularity and detail.

 

Section 10.19.                  SPECIFIC PERFORMANCE.

 

Each Party agrees that remedies at Law may be inadequate to protect the other
Party from and against any actual or threatened breach of this Agreement by such
part or any of its representatives.  Without prejudice to the rights and
remedies otherwise available to it, each Party agrees that any other Party may
seek equitable relief in favor of the other Party by way of specific performance
or otherwise without proof of actual damages, if the Party or any of its
Representatives breach or threaten to breach any of the provisions of this
Agreement.

 

Section 10.20.                  ATTORNEY FEES.

 

If any litigation shall be commenced to enforce, or relating to, any provision
of this Agreement or any Ancillary Documents, the prevailing Party shall be
entitled to an award of reasonable attorney fees (including fees related to the
services of in-house counsel) and reimbursement of such other costs as it incurs
in prosecuting or defending such litigation.  For purposes of this

 

49

--------------------------------------------------------------------------------


 

SECTION 10.20, prevailing Party shall include a Party awarded injunctive relief,
and a Party prevailing upon appeal.

 

Section 10.21.                  CONSENTS.

 

Any consent permitted or required in this Agreement or any Ancillary Documents
shall be ineffective if not in writing and, unless provided otherwise, shall be
granted or denied in the sole and absolute discretion of the Party authorized to
grant the consent.

 

IN WITNESS WHEREOF, this Purchase and Sale Agreement has been duly executed by
each Seller Party and the Purchaser effective as of the date first above
written.

 

 

 

REMBRANDT ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

GOLDEN OVAL EGGS, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

GOECA, LP

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

GOECMA, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

50

--------------------------------------------------------------------------------


 

 

 

MIDWEST INVESTORS OF IOWA, COOPERATIVE

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

51

--------------------------------------------------------------------------------